 516DECISIONS OFNATIONALLABOR RELATIONS BOARDBayport Fabricating,Inc.andSheet Metal Workers'InternationalAssociation,LocalUnion No. 54,AFL-CIO. Cases 23-CA-3121 and 23-CA-3202August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSMCCULLOCH AND JENKINSOn May 27, 1969, Trial Examiner James F. Foleyissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in unfairlabor practices as alleged in the complaints, and rec-ommending that the complaints be dismissed in theirentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision and a support-ing brief, and the Respondent filed cross-exceptionsand an answering brief to the General Counsel'sexceptions.Pursuant to Section 3(b) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board has delegated its powers in connectionwith these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions,and briefs, and the entire record in this proceeding,and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner as modifiedherein.We adopt the Trial Examiner's conclusion thatthe General Counsel has not established by a prepon-derance of the evidence that the terminations ofemployees Baker, Snell, and Eggleston, or the failureto rehire Thomas, were discriminatorily motivated,although certain testimony was adduced by the Gener-alCounsel, which, if credited, might have causedus to hold otherwise.1.With respect to Baker, we deem it significantthat he had been reprimanded in the past for damagingmachinery and for poor workmanship, and was dis-charged only after installing certain tray rings at'The findings and conclusions of the Trial Examiner are based substan-tially upon his credibility determinations,to which the General CounselexceptsAfter careful review of the record herein,we conclude thatthe Trial Examiner'scredibility resolutions,which, in turn,are basedlargely upon his observation of the demeanor of the witnesses involved,are not contrary to a clear preponderance of the relevant evidenceAccordingly, we hold that there is no basis for disturbing themStandardDry WallProducts,Inc,91NLRB 544, enfd 188F 2d 362 (C A 3)incorrect intervals in a large vessel under constructionfor a customer in the petrochemical industry. Becauseof this error in the construction of the vessel, whichwas worth approximately $50,000, the Respondentrisked having the vessel rejected by the customer.Baker's foreman, Hill, was discharged at the sametime and for the same reason.2.We also adopt the Trial Examiner's conclusionthat Snell was discharged because he displayed aprovocative attitude toward the Respondent whilebeing addressed by President Moats concerning workdeficiencies and not for any reason violative of theAct. The record shows that Snell had been reprimand-ed on several occasions for poor production and foridleness on the job. On or about October 29, 1968,Snellwas informed that he was being transferredto the night shift as of the following evening. Heexpressed displeasure with this arrangement, especiallyas his request for an accompanying wage increasewas turned down. During the next 3-day period Snellfailed to report for work and, except for the secondday when he called in sick, failed to notify the Compa-ny of his absence. On the fourth workday, November4,Snell reported for work on the new shift. Hearrived 25 minutes early and began talking to aworking employee until reprimanded by PresidentMoats. At the conclusion of his regularly scheduledshift that night, Snell refused to work overtime, asrequested by the shift foreman, claiming that he hadreached an understanding with Baletka, the plantsuperintendent, that he would not be required towork extra hours. The following day when Snellreported for work he was summoned to Moats' office.There, in the presence of the two men, Baletka deniedthat he had granted Snell immunity from workingovertime.Moats confronted Snell with his unsatisfac-torywork pattern, described above. According tothe credited testimony of Moats, Snell answeredMoats' question as to what should be done by sayingthat that was Moats' problem and that "as far ashe [Snell] was concerned, I [Moats] could do anydamn thing I wanted to." Moats thereupon dischargedSnell.3. In view of the Trial Examiner's credibility resolu-tions,we find that Eggleston voluntarily quit theRespondent's employ on Friday, September 20, 1968,and was not discharged, as the General Counsel con-tends,when he returned to the Respondent's planton Tuesday, September 24. The credited testimonyreveals that on Thursday, September 19, Egglestonwas reprimanded for improperly machining a flangewhich then had to be discarded. On the followingday Eggleston asked his immediate supervisor, Van-derhider, for a recommendation which he could usein applying for another job. That same afternoon,185NLRB No. 43 BAYPORT FABRICATING, INC517at the conclusion of his shift and, after paycheckswere distributed, Eggleston told Carr, the maintenanceforeman, that he was quitting his job. He left theplant that day carrying a 30-inch fan on a 5-footstand, having obtained a pass to carry this personalproperty through the plant gate. He left behind,unknown to the Respondent, personal tools weighingbetween 70 and 90 pounds. On Saturday, September21,Baletka and John Haygood, the Respondent'svice president, were informed of the circumstancessurrounding Eggleston's departure and the same daymade arrangements to contract out his unfinishedwork. On the following Monday, Eggleston requestedanother employee to report him as sick. On Tuesday,September 24, when he appeared for work, he wasturned out of the plant. On these facts, we concludethatEggleston voluntarily quit the Respondent'semploy on September 20, and that the Respondent'ssubsequent action was governed by the informationithad received to that effect.Further, we agree that the General Counsel hasnot sustained his burden of proving that the Respond-ent unlawfully denied Eggleston the opportunity towork overtime during the period between his returnfrom vacation on August 19 and his departure onSeptember 20 The Respondent's assertion of economicnecessity is uncontroverted by the record. In thisrespect, however, we find no basis for, nor do weadopt, the Trial Examiner's finding that such overtimeincludedweekend work to make up regular timelost during the week by Eggleston's presence at thecollective-bargaining sessions as amember of theemployees' bargaining committee. Nor do we adoptthe Trial Examiner's statement of his entrepreneurialphilosophy and its application to the Respondent'sdecision to eliminate overtime, his speculation uponthe working arrangements the Respondent made withoutside machine shops following its decision, or hisinterpretation of the Respondent's decision not torequire Eggleston to work overtime as a "silent repri-mand" for unsatisfactory performance.4.Finally,we agree with the Trial Examiner'sholding that former employee Thomas was deniedreemployment because the job which he sought waseliminated for nondiscriminatory reasons by theRespondent, and not because Thomas had previouslyfiled charges with the Board alleging that he hadbeen discriminatorily discharged some 2 months earli-er.'In this respect, we deem it significant that ageneral reduction in force had taken place at the'Until July 26, 1968, Thomas was employedas an auto mechanic,performing maintenanceon 10 to 14 companycars and ona few unitsof other mobile equipment On July 26, after the Respondent had reducedthe number of cars to two, upon which only minor maintenance wasto be performed, Thomas was laid off Thereafter, the Union filed aRespondent's establishment,that the duties assignedto the employee who last held the job in questionwere effectively transferred to other employees, andthat at no time was the job reinstated or the workforce augmented to allow for the performance ofthose duties. Alternatively,the Trial Examiner heldthat even if the Respondent had refused to reemployThomas because the latter had filed charges withthe Board, he would not find that the Respondentthereby violated Section 8(a)(4) and(1)of the Act,because, in his view,the objective of those chargeswas "obviously to harass Respondent by invokingthe processes of the Board against Respondent forits doing something it had a right to do." We categori-cally reject this holding of the Trial Examiner whichis,at best, gratuitous,unnecessary to a determinationof the issues here involved,and contrary to Boardprecedent.SeeAmerican International AluminumCorp,149 NLRB 1205, 1210.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the complaints herein be, and they hereby are,dismissed in their entirety.charge alleging that Thomas was discharged for discriminatory reasonsThe Respondent contended that Thomas was terminated because hisservices were not needed after it reduced the number of company vehiclesUltimately, the Union abandoned its claim that Thomas was dischargedfor discriminatory reasonsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY,TrialExaminer These cases,23-CA-3121 and23-CA-3202,were brought before the NationalLabor Relations Board(herein called the Board) underSection 10(b) of the National Labor Relations Act, asamended(herein calledtheAct),61 Stat 136, 76 Stat.579,againstBayportFabricating,Inc.(hereincalledRespondent),by complaints issued on November 15, 1968,inCase 23-CA-3121and on January 10, 1969, in Case23-CA-3202, and consolidated for hearing on January 10,1969, and Respondent's answer filed November 25, 1968,inCase 23-CA-3121,and its answer filed January 20,1969, inCase 23-CA-3202, and General Counsel's billof particulars furnished on January 16, 1969, in Case 23-CA-3121 pursuant to Respondent'smotion filed on Novem-ber 25, 1968, and Trial Examiner'sorder thereon issuedJanuary10, 1967.The complaints are premised on unfair 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDlabor practice charges filed by Sheet Metal Workers'Interna-tionalAssociation,Local UnionNo. 54, AFL-CIO (hereinFINDINGS ANDCONCLUSIONScalled the Union),againstRespondent on September 3,I.THE BUSINESS OF RESPONDENT1968, inCase 23-CA-3121, and amended on September25 and November 4, 1968, and on unfair labor practicecharges the Union filed against Respondent on November21, 1968, in Case23-CA-3202.It is alleged in the complaints that since on or aboutJuly 18, 1968, Respondent, in violation of Section 8(a)(1)of the Act, has threatened employees, reprimanded employ-ees,and engaged in surveillance of them, in connectionwith their employment, engaged in collective bargainingwith an employee and discharged Supervisor R. L Hillon August 30, 1968, to interfere with rights of employeesguaranteed in Section 7 of the Act to engage in unionactivity, assist the Union, bargain collectively through repre-sentatives of their own choosing, and engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection.It is also alleged that Respondent discharged employeesRoland Baker on August 30, 1968, Ellsworth Egglestonon September 24, 1968, and John A. Snell on November5, 1968, and denied overtime to Eggleston on August 19,1968, and thereafter, because of their activities as membersof the employees' negotiating committee of the Union,the certified union bargaining representative, and otherunion acitvities, in violation of Section 8(a)(3) and (1)of the Act; threatened on September 20, 1968, to refusereemployment to employee Gerald Thomas because he filedan unfair labor practice charge against it in connectionwith his layoff on July 26, 1968, and did refuse to rehirehim for this reason on September 20, 1968, in violationof Section 8(a)(4) and (1) of the Act.It is finally alleged in the complaints that Respondent,by the above alleged conduct and engaging in individualbargaining with an employee and threatening him becauseof his absence from work while attending collective-bargain-ing negotiations as a representative of the Union, rejectedthe collective-bargaining principle, and refused and is refus-ing to bargain collectively, in violation of Section 8(a)(5)of the ActRespondent denies the illegal conduct alleged in thecomplaints It affirmatively pleaded in its answers thatBaker and Hill were discharged for cause on August 30,1968, and Snell was discharged for cause on November5,1968, and that Eggleston voluntarily terminated hisemployment on September 20, 1968A hearing on the complaints,the bill of particulars,and the answers was held before me in Houston,Texas,on February 4, 5, 6, and7, 1969 Theparties were affordedan opportunity to present evidence,make oral arguments,and file briefs. Briefs werefiled byGeneral Counsel andRespondent after the close of the hearing ''The transcript consists of 848 pages Respondent's motion to correcterrors in the transcript filedMarch 13, 1969, is granted, and errorsare corrected.Respondent'smotion to strike par 8(d) of the complaintin Case 23-CA-3121 is grantedRespondent, a Texas corporation with office and placeof business located in Houston, Texas, is engaged in themanufacture and sale of custom fabricated pressure vessels(towers), tools, and other industrial equipmentDuringthe 12-month period ending November 15, 1968, Respondentand its predecessor, Shaffer-Bayport, a division of ShafferToolWorks (herein called Shaffer), purchased goods andmaterials valued in excess of $50,000 which were transportedto the plant in Houston, Texas, operated by Respondentand predecessor, directly from points outside the Stateof Texas Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and assumptionof jurisdiction will effectuate the purposes of the Act.IITHE LABORORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the ActIIITHE UNFAIR LABOR PRACTICESA UndisputedEvidenceIt is undisputed that on April 16, 1968, the Unionwas certified by the Board as bargaining representativeof a unit of production and maintenance employees, theUnion and Respondent and predecessor Shaffer had 19bargaining sessions in the period beginning with May 24,1968, and ending January 20, 1969, and at the time ofthe hearing, February 4 to 7, 1969, the Union and Respond-ent had scheduled a meeting for February 11, 1969, theMonday following the week of the hearing, since July30, 1968, Respondent has been the employer participantin 14 of the 19 bargaining sessions, and no charge orrepresentation has been or is made by the Union or itsrepresentatives that Respondent's conduct at the bargainingsessions has been less than what- good-faith bargainingrequires, in late April 1968 employees Baker, Eggleston,Snell,and Hernandez were appointed by the Union tobe an employee bargaining committee, to assist WoodrowWoodall, International organizer, SheetMetalWorkers'InternationalAssociation,AFL-CIO, and Warner Brock,theUnion's attorney, in the bargaining; the employees'committee, along with Woodall and Brock, met in bargainingsessions beginning on July 30, 1968, approximately 2 weeksafterRespondent acquired ownership on July 18, 1968,with Nelson Wall, secretary of Respondent, and V. ScottKneese, an attorney, the representatives of Respondent;Baker was discharged on August 29, 1968, Eggleston eitherwas discharged on September 24, 1968, or quit on September20, 1968, and Snell was discharged on November 5, 1968;Baker, Snell, and Eggleston ceased to serve on the employees'committee when they ceased to be active employees, andat the time of the heanng beginning February 4, 1968,the committee consisted of employees Hernandez, Pate,and Pond; Baker received reprimands between the timehe was appointed a member of the employees' committee BAYPORT FABRICATING,INC519and July 18, 1968, when Respondent purchased Shaffer'sassets, and between the latter date and August 29, 1968,the date of his discharge; Snell received reprimands betweenhis appointment to the employees' committee and the begin-ning of Respondent's ownership on July 18, 1968, andfrom this latter date to November 5, 1968, the date ofhis discharge; and Eggleston was not given the opportunityto work overtime after returning from vacation on August19, 1968, and was reprimanded on September 19, 1968.Itisalso undisputed that Foreman R L Hill, underwhose supervision Baker was working on a large pressurevessel or tower, was discharged on August 29, 1968, thesame day Baker was discharged, and that Gerald Thomas,a maintenance man who was terminated on July 26, 1968,was not reemployed on September 20, 1968, although heapplied for the job of maintenance man on the secondshift, left vacant by thequittingof Pete Rodriguez whoheld this job, after Thomas had been contacted by MikeCarr, Respondent's foreman of maintenance, and told byhim he might have this job for him.B. Contentionsof the PartiesGeneral Counsel contends that Baker, Snell, and Eggle-ston were reprimanded and discharged, and Eggleston wasdenied overtime, because, unlike employee Hernandez, theyactively participated in the collective-bargaining negotia-tions.General Counsel also contends that Foreman Hillwas discharged along with Baker to give color to Respond-ent's pretextual reasons for Baker's discharge. General Coun-sel claims that the reprimands given Baker and Snell byBaletka, the shop superintendent under Shaffer andRespondent, in the period of Shaffer's ownership whenBaker was a member of the employees'negotiating commit-tee; testimony given by employee White that Baletka saidto him that he was going to get rid of Baker, Eggleston,and Snell because of their union activity, and testimonyby Foreman Hill that Baletka said to him Snell was anagitator,causing everybody trouble, and Respondent hadto get rid of him, and he was depending on him to doit,showed Baletka'sunion animus and an intention todiscriminate against these three employees which carriedover from Shaffer's ownership to the new ownership underRespondent.Respondent contends that Hill was discharged for makinga costly inexcusable error in the fabrication of the pressurevessel or tower, which had a value of $50,000, and Bakerwas discharged for the same error and for making othermistakes in connection with the fabrication of the vessel;Baker was reprimanded in the period following Respondent'sacquisition of ownership on July 18, 1968, for mistakesmade in the fabrication of the pressure vessel or tower,and reprimanded during the prior period under Shaffer'sownership for continuously violating a safety rule and forpoor production, Snell was discharged and reprimandedafterRespondent acquired ownership for poor attitude,poor production, refusal to work overtime,and engagingin union activity or interfering with employees' efforts towork during working time,and reprimanded in the priorperiod for poor production and poor attitude, and thatEggleston quit his employment following a reprimand forpoor workmanship in the operation of an engine latheand was not dischargedGeneral Counsel contends that Gerald Thomas, amainte-nance man terminated on July 26, 1968, was refused employ-ment on September 20, 1968, when Pete Rodriguez, themaintenance man on the second shift, quit, because histermination on July 26, 1968, was claimed to be a discrimina-tory discharge in an unfair labor practice charge filedwith the Regional Director by Thomas or the Union.Respondent contends that when Rodriguez,maintenanceman on the second shift, quit on September 20, 1968,itdecided through John Haygood, vice president and plantsuperintendent, and contrary to the thinking of Mike Carr,themaintenance foreman,not to employ a maintenanceman on the second shift, but to make Carr subject tocallfor any maintenance work required on the secondshift, and has so employed Carr, and has not hired anyoneto replace RodriguezGeneral Counsel contends that, in a conversation hehad with Snell about a week before Snell's discharge, Presi-dentMoats attempted to engage in individual bargainingwith Snell adverse to the collective bargaining taking placebetween the Union and Respondent, and threatened Snellfor being absent from his job when participating in thecollective bargaining which was taking place during workinghours, and that such conduct constitutes a refusal to bargainin good faith and a rejection of the collective-bargainingprinciple.C. Background EvidenceRespondent's business is the custom fabrication fromalloys and exotic metals of tools, pressure vessels, andother industrial equipment for use in the oil and petrochemi-cal industries. There are five or six general contractorsengaged in the construction of refineries and petrochemicalplants in the Houston-Harris County area, who may subcon-tract the fabrication of equipment to Respondent, and inturn supply the finished product to the industry for itsultimate use. These general contractors and the ultimateusers, the approximately 35 operating petrochemical andoil companies in the area, are Respondent's available custom-ers.Respondent's plant was originally built by the OffenhauserCompany (herein called Offenhauser) in September 1965On March 7, 1966, it was purchased by Shaffer-Bayport,a division of Shaffer Tool Works (herein called Shaffer).Included in the purchase agreement between Offenhauserand Shaffer was an agreement that former employees couldnot leave Shaffer to return to Offenhauser for 3 years(untilMarch 7, 1969) unless they were discharged or laidoff.On or about July 18, 1968, Respondent purchasedthe assets of Shaffer The agreement between Offenhauserand Shaffer regarding the reemployment of former Offenhau-ser employees by Offenhauser became an agreement betweenOffenhauser and RespondentShaffer,Respondent's predecessor, lost approximately$1 5 million for the fiscal year preceding Respondent'sacquisition It had a reputation in the industry for poorqualityworkmanship. Because of this reputation and itsown experience, Brown and Root,Inc., one of the major 520DECISIONSOF NATIONAL LABORRELATIONS BOARDcustomers in the industry,had completely ceased placingbusiness with Shaffer However, when Respondent acquiredthe plant, Brown&Root once again started placing businesswith it.Brown and Root was of the opinion that Respondent,with Bruce Moats as majority stockholder and chairmanof the board, would produce high quality products. Itsopinion was based on its experience with Houston Fabricat-ing Inc.,another fabricating facility operated byMoats,and the opinion of its chief inspector Prior to sellingthe plant to Respondent,Shaffer, to reduce its losses, andto improve the plant's saleability,employed an efficiencyengineer to look into the plant'sproduction and deliveryproblems,mistakes,and low employee morale.WhenRespondent acquired ownership it immediately began aneffort to correct the problems and create a profitable situa-tion disclosed by the efficiency engineer and its own observa-tionsOn the secondday ofitsownership,Respondentreduced the number of office and production employees,reduced overhead by $20,000 and did away with 11 ofthe 13 company vehicles The number of employees inthe bargaining unit were reduced to approximately 80,and the office force was reduced from 40 to 8 employees.PresidentMoats, 35 years of age, became an employeein the industry at 17 years of age On the list of jobshe held is that of estimatorThisjob requires a knowledgeof costs, or a method for obtaining costs, of plant operationsand equipment,and a capacity for estimating prices inrelation to costs for a contract jobMoats divided histime between Houston Fabricating and RespondentAtRespondent's plant, he watched the various plant operationsincluding the operation of machines by employees. Hewould walk down an aisle of the plant and stop andlook at a machine operation He watched the operationof a machine in terms of time and quality of work andproductMoats knew the names of the four members ofthe Union's employees'negotiating committee from aboutthe time Respondent acquired ownership,and about 30days later learned the identity of these employees, themachines they worked,or the locations at which theyworkedD Evidence of Conduct in Controversy1Reprimands prior to July 18, 1968EmployeeBaker, afitterand layout man, was reprimand-ed byForeman HillonMay 10, 1968, at therequestof ShopSuperintendent Baletka for not wearing a hardhatBakerworkedunder Hill in DepartmentC Writtennotice ofthe reprimand was madeby Hill and approvedby Baletka and placed in Baker's personnel file. Baletkahad seen Baker on a number of occasions without hishard hat while working and signaled to him to put itonThe May 10notice of reprimand showed a markof goodfor Baker's ability, conduct,attendance,and produc-tionThe otheravailablemarks were "Excellent," "Fair,"and "Poor." Shortly after May 10,Baletka personally repri-manded Baker for not wearing his hard hat andfor poorproductionBaletka testified that oneachoccasion Bakerwas told to wear hishard hat hewas not wearing it,and at the time of the last reprimand which was alsofor poor production,Baker'sproduction was poor Bakertestifiedthat the day following theday hewas reprimandedby Baletka he saw sevenemployeeswithouthard hats,and thatwhenhe received this reprimand he had takenoff his hatto put on his helper's weldingmask. Thereisno testimony that either Hill or Baletka sawthe otheremployeeswithout thehard hatsThere is aplant safetyrule thathard hatsand glasses be worn when working.Hill testified that theMay 10 reprimand to Baker wasdeserved.He and Bakertestifiedthattheyhad no recollec-tion of a notice of reprimand beingpreviouslypreparedfor neglecting to wear a hard hatOn June19, 1968,Shop Superintendent Baletka repri-manded employee Snell, a juniorfitterBaletka warnedhim that his productionwas verypoor and that he wasdoing entirely too much talking to other employees duringworking hours.A notice ofreprimand was written byBaletka and placed in Snell'spersonnelfileThe placeon the notice form for marking Snell's record at the timeof thereprimand was not filled in Snell's foreman atthe time was Hill He was foreman of Department CHill was not aware that Baletka had reprimanded SnellSnell testified that he was informed by Foreman Hillthat the office,presumably Baletka, had informedHill thathe (Snell)was "goofingoff," thathe was walking aroundand shirking his duties,and not doinghis work Accordingto Snell,Hill reported to him that he received one totwo complaints a week about Snellfor a period of 4weeks starting in June 1968 Snelltestified that he hadto go tothe toolroomto obtainthe rodsmade of thesame metal that was to be tacked or temporarily welded,and to go about the plant(approximately300 yards long)and look in thebays to finda come-along or air hosesfor the grinder,and when assigned to do a job at a specificlocation or to assist a fitterhe would have to go to thelocationof the job or of the fitterhe was assisting. Hilltestified thatSnellwas a good worker Baletka testifiedhe told Hillaround June15 thatSnell's production waspoor, and that Snell would haveto work whetherhe belongedor did not belong to the UnionEmployee W A White, a fitterand layout man likeBaker, who knew Baker, testified that on or about June1,1968, Baletka told him he would haveto get rid ofSnell because he was devoting too much of his time tounion activities,and about 2 weeks later told him thatEggleston and Bakerthought theywere intelligent withunion activities,and he would have to get rid of themWhite alsotestified that after the June 15 conversationhe had with Baletka, Hill told him that Baletka said tohim he was out to get Snell,and that he had informedhim to get rid of Snell because he was devoting too muchtime to union activities and was not able to perform hisdutiesWhite, on cross-examination,admitted that on June 14,1968, he toldBaletka he was joining theUnion,and thatBaletka said he could not tell him what to do or notto do, thatitwas his business Baletka testified that theonly thing he saidtoWhitein connection with unionactivitywas his statement to him that it was his prerogativeto jointheUnionin responsetoWhite'sstatement tohim that he was joining the Union.Baletka denied he BAYPORT FABRICATING, INCsaid anything to White about Baker's, Eggleston's, or Snell'sunion activity or that he would have to get rid of themfor engaging in it. Baletka testified that he told Hill aroundJune 15 that Snell's production was poor and that Snellwould have to work whether he belonged or did not belongto the Union He denied he said anything to Hill aboutgetting rid of Snell because he was devoting too muchtime to union activities2 Reprimands given Baker after July 18, 1968Baker testified that after Respondent acquired the assetsof Shaffer on July 18, 1968, he was reprimanded twiceby Baletka and once by Moats The reprimands were inconnection with the construction of a pressure vessel ofstainless steel, 15 to 17 feet in diameter and 80 feet inheight, being built for Monsanto Company. The pressurevesselwas being built of circular sections 8 to 10 feetin length The sections or cans were permanently weldedtogether to form the completed vessel. It was laid outhorizontally on the plant floor Baker was building thisvessel under the direct supervision of Foreman Hill andwith the assistance of employees on the day and nightshifts.Baker testified that the night shift got two of thecans crooked, and to straighten them out he had his welderor tacker join them with a temporary weld He liftedthem with a crane The force from the crane was exertedat the outer ends of the cans with the result that thetemporary weld joining the inner ends split, and the cansbeing unsupported at these ends fell and broke. The forcefrom the crane should have been evenly distributed acrossthe cans or at least balanced Baker testified that thenight shift and his tacker were responsible and not himBaletka testified he observed the lifting and the breakage,and instructed Foreman Hill to reprimand Baker He didnot talk to Baker about the incident He did, however,consider this incident along with two other incidents involv-ing this pressure vessel in recommending Baker's dischargeto Vice President Haygood on August 29, 1968.Baker testified that about the same time after July 18Baletka said to him that he wanted to talk to him aboutPresidentMoats' statement to him that he, Baker, wasruining a set of rubber turning rolls Baker told him thatsomeone else had burned off the rubber from the rolls,and that someone had put a ring on the section of thetower being turned which made a groove in the rubber3 or 4 inches wide. Vice President Haygood testified thatBaker had incorrectly positioned two sections or cans ofthe pressure vessel or tower on the turning rolls so thatthe fit-up lugs which hold the sections together until theyarewelded bit into the turning rolls. The turning rollsturn the cans while they are being welded The fit-up lugsjut out from the places holding the sections or cans together.Baker testified that about August 8, 1968, 3 weeks beforehe was discharged, he had to affix some spray nozzlesto the interior of the vessel or tower, and his helper hadgone for some welding rods for this job. When he wasstanding next to the tower waiting for the helper to return,Moats came by, and said that he could not fix the "damthing" by looking at it, and that he replied, "I sure ashellcan't."There is no evidence that he explained to521Moats that he was waiting for the helper to return withthe welding rods.3Reprimands given Snell after July 18, 1968Foreman Hill testified that he attended a supervisor'smeeting on July 20, 1968, at which President Moats, VicePresident and Plant Manager Haygood, Shop Superintend-ent Baletka, and Foreman Vanderhider were present, andthat Baletka stated to Hill in the presence of the othersthat Snell was no good, was an agitator, caused everybodytrouble, and had to be gotten rid of, and instructed Hillto get rid of him immediately Baletka denied he madethis statement to HillHill testified he disclosed Baletka'sinstructions to Snell, but refused to discharge him, as hewas satisfied with his work. Hill testified that he wastold at the July 20 meeting that every employee had toreceive three reprimands in writing before they could bedischarged.Haygood testified that he told those presentat the supervisors' meetings that the plant did not makemoney under Shaffer because not enough control of employ-ees was exercised by management. He told the supervisorsthatwhen an employee did something wrong a warningslip should be issuedOn July 21, 1968, Hill reprimanded Snell about beingidle and visiting during working hoursA notice of thereprimand was prepared by Hill and approved by Baletka.The space on the notice form for the record of the employeereprimanded was marked fair for ability and attendance,and poor for conduct and production. Hill testified that hemarked Snell's production poor, but that it was fair to goodand he would have marked it fair, but was of the opinionBaletka would not approve the mark unless it was "poor "ZSnell testified that shortly after July 18, 1968, his foreman,apparentlyHill, told him that some vessels located atthe back door of the plant ready to be shipped had tohave Respondent's name, Bayport Fabricating, welded onthem, and he went to the back of the plant and askedan employee there where the nameplates were to be weldedon the vesselsHe was told that Inspector Angele wouldhave to tell him. About an hour and a half later, Angeleappeared and showed him the place on the vessels wherehe thought the nameplates should be locatedWhile hewas welding, Baletka appeared with Hill and said to himinHill'spresence that he had been doing nothing andifhe did not get busy he would have to run him off.Snell had made no attempt to find Angele during thehour and a half, but just waited until he appeared atthe location near the back door where the vessels were.'Hill's credibility as a witness is in issue not only for the reasonhe was discharged by Respondent, and his testimony contradicts hisopinion in writing of Snell's and Baker's work that he gave at a timewhen it was under scrutiny, but because of the evidence that in makingapplication for employment to Offenhauser he stated on the applicationform he left Pan Am Steel and B A Reisner, two prior employers,to obtain a better job, and his admission on cross-examination thathe was discharged by one employer, namely, Pan Am Steel, and thenhis subsequent admission on cross-examination he had been dischargedby Reisner Counsel for the General Counsel elicited an explanationfrom Hill for the false statements, but the fact remains that he madethem 522DECISIONSOF NATIONALLABOR RELATIONS BOARDIn August 1968, Baletka transferred Snell from Depart-4.Thedischarges of Baker and Hillment C to Department D under Roger Martin. This wasalso a day-shift job. According to Snell, Baletka told himat the time of the transfer that he did not believe thatForeman Hill was taking advantage of what he coulddo.When he had been 2 weeks under Martin, Baletkacomplimented him on the good work he was doing AfterSnell said to him he probably would not think so if heknew about the mistake that he had just made, Baletkareplied that everybody made small mistakes. Snell testifiedthat when Baletka found out later what the mistake washe said nothing one way or the other. Hill testified thatBaletka told him that Snell was doing better work underMartin's supervision than he did under his.General Counsel questioned Baletka on cross-examinationabout two notices of reprimand that Baletka made outon October 4, 1968. One states that he warned Snell abouttalking about union activities during working hours. Baletkacompleted the space for the employees' record at the timeof the reprimand by marking Snell's ability, conduct, andattendance fair and his production poor. The second noticestates that Baletka told Snell that the time from 3:20to 3.30 p.m. was time for shop cleanup and putting toolsaway and "not for talking and Union Negotiations." Baletkadid not mark Snell's record on this notice.Baletka testified that on October 4, 1968, he saw Snellat the time the whistle blew for cleanup talking to fiveor six other employees, and he told him that the timewas for cleanup and not for talking and union negotiations.He explained that he apparently made out the secondnotice because it had slipped his mind that he had alreadymade one out, and that while the foreman, which wasMartin in this instance, usually makes out the notice ofreprimand, he made out the notice because he was theone who saw what Snell was doing and gave the reprimand.When Snell testified in rebuttal, he did not deny he wasengaged in union activity at the time he was reprimanded.Baletka testified that Snell did fine work after beingtransferred toMartin's department for about 30 days, butthen his production became poor and remained that way,and that Martin talked to him about Snell's poor productionand said there was nothing he could do with him. Thetransfer from Hill's department to Martin's was in Augustsome weeks before Hill's discharge on August 30, 1968Snell testified that a day or so before Martin notifiedhim he was being transferred to the night shift, Martinasked him if he could speed up his production, and hereplied he could not do so because he was working alone,and there was just so much a person could do Snellalso testified thatMartin told him that Baletka had saidtoMartin that Snell's production was poorMartin notifiedhim in the morning of October 29 that he was beingtransferred to the night shift effective October 30,' andthat another fitter would possibly be transferred with him.'A repnmand to Snell on November 4, 1968, by President Moatsisdiscussed in connection with his discharge on November 5, 1968A reprimand to Eggleston by Vice President and Plant Manager Haygoodon September 19, 1968, is discussed in connection with his dischargeon September 24 or his voluntary termination on September 20, 1968As previously found, Baker and Hill were dischargedon August 29, 1968. It has also been found that Baker,under Foreman Hill, was fabricating for Monsanto Companya pressure vessel or tower about 80 feet in length and15 to 17 feet in diameter It was a 3-month project. About1month had been spent on it when Respondent tookover from Shaffer, another month was spent on it fromthe date of July 18, when Respondent acquired the plant,and August 30 when Baker and Hill were discharged,and about a month's work remained to be done followingthe discharge.An essential part of the vessel or tower are processtrays.The trays rest on tray rings or tray bars whicharewelded to the inside walls of the vessel or tower.The trays, which are also installed by Respondent, aremade by another manufacturer The spacing between thetrays is of critical importance. The liquids and semi-liquidsbuild up and flow from one tray to another. The typeof liquid it is when drawn off depends on the level atwhich the liquid is when drawn off and the delay-and-cooling process which affects the liquid as it travels betweentrays and rests at the tray levels. The spacing betweentrays varies with the intended use of the custom-fabricatedvessel.The customer specifies the spacing in line withthe intended use of the vesselWhile the spacing mayvary between vessels, it is usually the same in one vesselThus, if the first tray is 2 inches from the reference line,the seoncd tray will be 4 inches from the reference line.If the spacing is to vary between trays, a notice willbe placed on the shop drawing pointing out the departurefrom the customary situation In any event, if there isa fraction in the measurement for the space between thefirst tray and the reference line, the fraction is the samein the other space measurements except where a varianceis brought to attention by a note on the drawing.4 Monsantosupplied the original tracing and specifications for the designof the vesselRespondent reworked certain portions oftheMonsanto tracing in accordance with the specificationssuppliedbyMonsanto, and Respondent's EngineeringDepartment made up shop prints to be used in the fabricatingof the vessel.General Counsel offered in evidence a portion of a shopprint showing measurements of the distance of each of12 tray bars of rings from the reference line Each ofthemeasurements has a fractionNine of them clearlyhave the fraction of one-half inch. The other three fractionsare not clear, and looking at them without reliance onbackground or expertise can be read as one-eighth inchas well as one-half inch. The correct measurement is one-half.Hill's and Baker's testimony is that they asked Baletkawhat the fraction was in each of the three measurements,and he said it was one-eighth, and they relied on hisstatement and installed the three tray rings or bars witha distance for each of them from the reference line thatincluded the fraction of one-eighth instead of one-half.'This is the testimony of an expert witness who testified for RespondentIcredit his testimony and his qualifications The testimony of Baker,Hill, Baletka,and Haygood corroborates the expert's testimony. BAYPORT FABRICATING, INC523Baletka disagrees.He testified he told them the fractionwas one-half, but to check it with the Engineering Depart-ment to make sureOn August 29, 1968, when 70 percent of the vesselwas completed, Hill informed Baker that in error the fractionof one-eighth for three of the measurements was usedinstead of the fraction of one-half. Hill asked Baletka whathe was going to do. The latter said he would find out.Baletka conferred with Vice President and Plant ManagerHaygood They decided to telephone the inspector for Mon-santowho visited Respondent's plant and checked theprogress of the work. Haygood talked to him by telephoneon the afternoon of August 30, 1968, about the matter,and he said he would talk to his superiors and then letHaygood know what he should do On August 29, 1968,Haygood and Baletka decided to discharge Hill and Baker.Hillwas notified of his discharge by Haygood on August29 before leaving the plant. Baker left early, but was notifiedthe same date by Haygood by telephone to pick up hischeck and hand in his tool checks. Baker said he woulddo so the following day Subsequently, the Monsanto inspec-tornotifiedHaygood that Monsanto would accept thevessel upon its completion without any correction of theerrorThe resolution of the credibility issue whether Hill andBaker, contrary to Baletka's opinion that the fraction ineach of the 12 tray bar dimensions was one-half, decidedthe fraction was one-eighth and acted accordingly, is criticalto the determination of whether the discharges of Bakerand Hill were discriminatory. The testimony of Baker,Hill, Baletka, and Haygood is set out below Baker testifiedthat the measurements for the spacing of three of thetray rings appeared to him to include the fraction of one-eighth instead of the fraction of one-half included in themeasurements for the spacing of the other nine tray rings.He consulted Foreman Hill and the latter agreed thatthe fraction in the three measurements being examinedlooked like one-eighthBaker testified that Hill and hewent to see Baletka about the measurements, and Baletka,after looking at them, said the fraction was one-eighth.They put in each of the three tray rings with a spacingmeasurement from the line of reference that included thefraction of one-eighthAccording to Baker, 2 days beforethe vessel was finished, Baletka said they were wrong,and he was going to check them. Then on August 29,Haygood told him by telephone to pick up his check,and to bring the tool checks he had with him. He saidhe would do so the following day and also pick up histools.,Hill testified that after the cans or sections that madeup the vessel were welded together, the tray rings werelaid out. Baker checked the dimensions on the shop printhe was using for the spacing of the rings, and said tohim that two of them had a fraction which he couldnot make out, that he did not know whether it was one-half or one-eighth. Hill looked at them, and said to Bakerthat the fraction looked like one-eighthThey discussed'Tool checks are given to a mechanic for use in checking out ofthe toolroom tools owned by Respondent.itwith Baletka. Baletka agreed that the fraction lookedlikeone-eighth and said to put in the tray rings withthe space dimensions to include the fraction of one-eighthand not one-half After the three tray bars or rings wereinstalled, being tacked in, Hill talked to Dave Brock, adraftsman in the Engineering Department, about the spacingmeasurement for the third tray ring Brock was that depart-ment's contact with Department C, Hill's department, onthe pressure vessel job for Monsanto. Brock told Hill therewere no dimensions for the tray bars on the drawingswith a one-eighth fraction, that all the fractions were one-half.Brock said that the drawings were very poor. Hilltestified he got hold of Baletka and told him that threetray rings were in wrong. Hill had stopped all weldingon the vessel Baletka said he would find out what todoAbout 3.20 or 325 pm, Plant Manager Haygoodcame to his desk and said to bring his drawings intothe office, that there had been a $15,000 mistake, andthey had to get to the bottom of it Haygood also saidthat it would take 18 to 20 hours to correct the error.Haygood also said that Baker's presence would not beneeded.Hill testified he went to Haygood's office. A conversationensued The participants were Hill, Haygood, and Baletka.Haygood asked Hill how many towers he had built, andhe answered about 50. Haygood asked him if he hadseen any drawings prior to the drawing for the vesselforMonsanto with a one-eighth fraction in the tray dimen-sions,and he answered no, but was satisfied that thedrawing provided dimensions for three of the tray ringsthat had a one-eighth fraction in them, and that Baletkaagreed that the fraction in these three dimensions wasone-eighth. Baletka denied that he agreed the fraction wasone-eighth.He said that he told Baker that if he hada problem he should see Brock. Hill testified that Bakerhad said to him that Baletka said to Baker to come tohim when he had a problem and he would find out theanswer and would contact Brock if necessary. Baletka saidin this meeting that he could read the prints plain andthought the fractions were one-half. He was standing facingHaygood, who was at his desk, and the prints were onthe desk in front of Haygood Baletka had Hill's magnifyingglass and was looking at the fractions through it. Baletka,from the place where he was standing, was reading theprint from bottom to top instead of the customary wayto read it, that is from top to bottom. Hill also testifiedthat at this time President Moats walked in and askedif they were about to get to the bottom of the mistake,and sitting down by the door told Hill to return to theshop, and they would figure out what to do about themistake.Hill returned to his desk, and 30 or 40 minuteslater,Baletka came to his desk and told him they weregoing to have to let him go He said to him to get histools together, and they would have his check ready ina few minutes.Baletka, the shop superintendent, and Hill's superior,testified that Baker and Hill came to him at the layoutstage of the vessel or tower, and asked him what heconsidered the fraction to be in the dimensions of twoof the tray bars, that they thought it was one-eighth.He said he could tell they were one-half but if they had 524DECISIONSOF NATIONALLABOR RELATIONS BOARDany doubt to check with Dave Brock of the EngineeringDepartmentAbout 2 weeks later, they came in his officequestioning the fraction in a third tray ring dimensionHe told Hill to call Brock. Hill called Brock on the telephoneinBaletka's office.Hill told him later Brock said thatallof the tray ring dimensions had the fraction of one-halfNone was one-eighth Shortly after Hill called Brock,the latter brought new prints that had dust been run offand presented them to Baletka for their use A week or10 days later, Hill informed him that the three tray barswere put in with the one-eighth fraction in the spacedimensions for each of them instead of the fraction ofone-halfHe asked Hill why he had done this when hehad checked with, Brock and knew the fraction was one-half.Hill did not answerBaletka testified he went to Haygood's office and discussedthematter with Haygood. About 3 p.m., Haygood askedhim to bring Hill to his office He asked him in thepresence of Haygood why he had put in the three traybars with the fractional dimension of one-eighth insteadof one-halfHe replied that as far as he was concerned'the dimensions for each of the three bars had a one-eighth fractionHaygood asked him if he had ever seentray bar dimenions which varied by three-eighths of aninch, and Hill said no. He also asked him if he hadbuilt a tower before, and he said he had ° Haygood thensent him back to the shop Baletka testified that Haygoodand he discussed the matter and decided to terminateHill because he should have had all the information sincehe "was working right with Engineering on it," and alsodecided to terminate Baker for the mistake and for othererrors he made when working on the vessel ' Baletka testifiedthatRespondent learned from Monsanto the Tuesday orWednesday after Hill's discharge (September 3 or 4, 1968)that it would accept the vessel with the error in it. Hesaw Baker the next day, about the middle of the morning,and started to tell him why he was discharged, but Bakerinterrupted to say the tray bars had been questioned Baletkareplied that he and Hill had been told the fractions wereone-half inch and they had access to the Engineering Depart-ment Baker then said that Baletka had been forced torun him off, and that when "these sons-of-bitches" gotthrough with him they would also run him off Baletkaalso testified he said to Baker that he should have firedhim for the way he lifted the cans or sections of thevesselwhich caused them to come apart, fall, and break,and that about a year before the discharge Baker toldhim that he wished to be discharged so he could go backto OppenhauserHaygood testified that when Baletka reported the errorto him, he had Inspector Angele check the vessel andwhen Angele had checked it, he reported to him thatthe error was present as Baletka stated it. Haygood's testimo-ny corroborates Baletka's testimony except in one substantial'As previously stated the variation between the 12 tray bar dimensionsis 2 feet The fraction of one-halfremains constant Between the dimensionsfor the sixth and seventh tray bars is a variation of 4 feet to allowfor a manway or entrance to the vessel for work therein during fabrication,or for repair or maintenance after it is completed and placed in operation'These errors are discussedsuprarespectBaletka expressed the opinion that Respondentwas informed by Monsanto's inspector the following Tues-day or Wednesday that Monsanto would accept the vesselwith the error in it, while Haygood testified that he calledthe inspector the morning of Friday, August 30, apprisedhim of the error, and asked what should be done, andwas informed by him that afternoon that the vessel wouldstillbe acceptedHaygood also testified that if the errorhad to be corrected the shell of the vessel would havebeen weakened by additional shrinkage due to the gougingout of the welded tray rings, smoothing the surface, andrewelding them in at the correct locations. He testifiedthat there would have been shock corrosion of the shellof the vessel during its use due to the pressure againstthe weakened surface Haygood also testified that the mis-take could have cost Respondent $50,000, the full valueof the tower as Monsanto was not required to acceptthe vessel with the error in it or in a corrected conditionIt could also give Respondent a black eye with Monsanto,one of its best customers. The least possible cost if Monsantorequired the error to be corrected would be a couple ofhundred dollars to move the tray rings or bars plus asevere blow to Respondent's reputation as fabricators.5Thedischarge of SnellIt has been found that Snell was reprimanded a numberof times from his appointment in April 1968 to the employ-ees' bargaining committee to October 4, 1968. The evidenceof these reprimands, in support of and against GeneralCounsel's case, has been statedsupraGeneral Counselcontends that the reprimands were to harass Snell becauseof his activity on the employees' bargaining committee.Stated below is the evidence of a reprimand Moats gaveSnell on November 4, for conduct he engaged in whenhe entered the plant at 3 p.m. to report for the firsttime for the night shift which began at 3:30 p.m.; Snell'sconversations with Night Foreman Bates and Baletka shortlybefore his discharge about his transfer to the night shift,Moats' conversation with Snell on November 5, in thecourse of which Snell was discharged, and in footnote10 a conversation between Moatsand Snell inthe lastpart of September which included a discussion initiatedby Snell dealing with the bargaining taking place betweenRespondent and the Union in which Snell participatedas a member of the employees' bargaining committee. Gener-alCounsel contends that the evidence shows that Snell'sdischargewas discriminatory, and that Respondent, byMoats, attempted to engage in individual bargaining withSnell on matters that could be discussed only in the collec-tive-bargaining negotiations! Respondent contends the dis-charge was for cause and denies individual bargaining.The only testimony dealing with the events that occurred in thecollective-bargaining between the Union and the Respondent is the conclu-sionary testimony of Baker, Snell,and Eggleston that they actively partici-pated in the collective bargaining while Hernandez,the other memberof the employees' bargaining committee,did not actively participateWoodall and Brock, the chief negotiators for the Union, did not testifyand neither did Hernandez Hernandez was retained by the Union asone of the Union's employee bargaining representatives after Baker andSnell were discharged, and Eggleston either quit or was discharged BAYPORT FABRICATING,INC525a.Snell's testimonySnell testified that about 20 minutes before 12 noonon October 29 he went to Baletka's office and had aconversation with him. He told Baketka he had to havemore money if he was going on the night shift. Baletkasaid he could not give him more money, that it was upto the foreman to turn him in for a raise. He askedSnell how he could give him more money when he hadbeen complaining about his work being sloppy and hisdragging around. Snell asked him who complained, andBaletka replied thatMartin had to chew him out thatmorning. Snell answered that Martin did not chew himout.He merely asked him if he could work faster, andhe answered that he could only do so much workingalone with the heavy stuff. Baletka then said again hewas doing sloppy work and he could not give him moremoney, and answered yes to Snell's question whether hewas still going to put him on the night shift Baletkaanswered that they had to put somebody on the nightshift in answer to Snell's question why he should be placedon the night shift and not terminated if he was doingsloppy work and dragging around. When Snell asked Baletkawhat made him think he would do better on the nightshift,Baletka did not answer Snell then said that Baletkafigured Night Foreman Bates would get rid of him becauseof his union activities, which everybody knew about, andBaletka denied that this was the reason for the transfer.9Snell testified he did not report for work the next day(Wednesday, October 30) because of a muscle spasm. Hedid not report he was sick He testified that he felt itwould ease up before the time (3.30 p.m.) when he hadto report for the night shift. Snell testified he had noknowledge of a plant rule that he was supposed to callinwhen he was ill He did not work the next day, butcalled in and talked to the clerk at the reception deskHe said he was sick and was sick the night before, andasked her to relay this information to Foreman Bates.She said she would. Snell did not work on Friday anddid not call in He testified that you just have to callin only one day.Snell reported for work on Monday, November 4. Heentered the plant about 3 p.m. He obtained his card andset his lunch box at the desk Hill had when he workedthereThere was a vessel nearby which was turning Awelder by the name of Buck was working on the vesselbut was waiting for it to turn. According to Snell, Buck°Baletka testified that he told Snell a man was needed on the secondshift,and he felt that under Bates he would be getting better supervisionand knew he had previously worked with Bates He also testified thatSnell said that his wife was working days,he was working nights, andthey would be unable to see each other, and he told him it was nota permanent setup,to try it for a few weeks,and, if it caused anundue hardship, he would bring him back to the day shift, and thathe also said to Snell that if he worked satisfactorily with Bates, andhe recommended him for a raise he would be more than happy togive it In connection with his decision to transfer Snell, Baletka testifiedthat Bates needed some fitters on the second shift and he talked toMartin and other foremen about Bates' request He testified that Snellhad the least seniority of the junior fitters,thatMartin recommendedhim for the transfer, and that he discussed the transfer of Snell withBates, and Bates wanted himsaid to him that he thought they had gotten rid of him,and he replied he was off sick. He talked to him about5minutesPresidentMoats came around the end of thevessel and said to him, "Come here Dude, I want totalk to you" He said o k., and they walked 5 to 10feet.Moats said that he came in the plant and talkedto the men while they were working. He then said thatifhe wanted to get run off it was a good way to doitSnell replied, o.k. Buck's shift stopped working at 3 25p.m. Snell testified that Buck was working and talking,and that Moats said nothing to Buck.At 3.25 p.m , Foreman Bates said that the second shiftwould not come in until 325 p m.10 Bates then assignedthe work As he was taking Snell to his work assignment,Baletka stopped Snell and asked him why he did notcall in on Wednesday, and he replied he felt he mightcomein laterBaletka said there was a policy to callin the first day, and instructed him to call in the firstday Snell talked to Bates at 10 p.m. He told him hewas punching out at midnight. The shift ended at thattime.He was not told he had to work overtime. Batessaid it was his prerogative not to work overtime. Someemployees told him they were working overtime until 2a.m. No one frommanagementgave him this information.According to Snell, Bates said at this time that he knewinhis heart they put him on the night shift hoping hewould get rid of him, but that as long as a man doeshiswork, and he knew he could work, he was not goingto run a man off. Snell then said to Bates that he thoughtthey were setting him up, that he heard over the weekendthey were supposed to get rid of him. Bates would getrid of him, and they would get rid of Bates Snell punchedout at 12 o'clock midnight He reported for work onWednesday, November 5, at 3:25p.mBatestold himPresidentMoats wished to see him in the front office.Snell started for the office and Baletka met him on theway They went into Moats' office. Haygood came inresponse to a telephone call from Moats' officeMoats said to Snell that he had not called in whenhe did not report for work, and he refused to work overtime.Snell denied he refused to work overtime. He said hetold Bates at 10 p.m., he was punching out at 12 o'clockand going home. Moats said Bates told him that he refusedto work overtime. He said he never refused to work overtimebecause he had told Bates at 10 p.m., that he was punchingout at 12 midnight, and he had not informed him theywere working over 8 hours.Bateswas sent for, and whilewaitingfor him Moats said he heard he told Bates hewas going to be firedMoats then said he did not thinkitwas any of his business what they did with their superviso-ry personnel Snell said he felt that if he was going tobe fired and somebody else knew about it he would wantthat person to tell him about it. Moats said that he wouldnotwant him to call but would like to have him inhis presence where he could get his hands on him. Snell10Baletkatestified that Respondent had a shop rule that the second-shift employees should not come into the working area until 3 25 p inand that the employees had knowledge of this rule He testified thatthe second-shift employees could stay in the restrooms or in clockalley 526DECISIONSOF NATIONALLABOR RELATIONS BOARDstood up and said Moats was wanting to get his handson somebody, that he had threatened to get hold of him,and Moats answered that he could get hold of him fromthe chair in which he was sitting. [See attached appendix ]Snell then said that if Moats' wanted to get hold of himhe could come outside, and turned to Baletka and saidthatwent for him too." Moats said no to Snell, andtold him to sit down, in response to Snell's suggestionthat he and Moats go outside. Moats asked Snell whathe ought to do with him, and the latter replied that hewas the boss. Moats answered that he was the boss, andfor Snell not to forget it. Bates entered the office, andwas asked by Moats or Baletka if he (Snell) had refusedtowork overtime, and he answered that he did Snellsaid that he told Bates at 10 p.m he was punching outat 12 midnight, that he would have his 8 hours, andthat Bates never told him they were working over 8 hours.Bates then said he guessed that he never told Snell theywere working more than 8 hours and that Snell told himat 10 p.m. he was punching out at 12 o'clock."Snell testified that he and Moats again began talkingabout getting hold of somebody, and Moats told Snellto go out to the reception room and wait for his check,thatHaygood would have it made out But before heleft the office,Moats said to him that he wanted himto be sure of the reasons why he was being fired, thatthey were failing to work overtime, talking to a guy duringworking hours, telling Bates he was going to be fired,and for not calling in the first day he was sick "b.Moat's testimonyMoats gave testimony about his conversation with Snellon November 4, 1968, about 3 p in , when Snell enteredtheworking area of the plant and talked to employeeBuck when the latter was working on the first shift, andSnellwas waiting for the beginning of the second shiftat 3:30 p in. Snell's testimony is set outsupra,along with" On cross-examination and redirect,Snell admitted he couched inobscene language the invitation to Moats and Snell to go outside andengage in a physical encounter" Baletka testified that in this conversation Snell said to Moats thathe had told him (Baletka)that he would not work more than 8 hoursand then admitted he had not talked to Baletka about working overtime,and Moats asked Snell if he was going to work overtime and he repliedhe did not know, that he would let him know sometime that nightOn cross-examination,Snell testified he may have been asked if hewas going to work overtime that night,and that he might have saidthat when he got his 8 hours in he would go to his house" Snell testified on cross-examination that he did not regularly announceto the foreman during the shift that he was punching out at the endof 8 hours, although he did so on November 4 He said he had beenpunching out at the end of 8 hours for the previous 8 months andnothing had been said about it although the employees he had beenworking with had been working overtime He said that his wife workedduring the daytime, and they liked to "communicate a little bit" Healso testified that when he first went to work for Respondent he workedconsiderable overtime, but during the last year, when he was on theday shift, he worked very little, perhaps 1 day He testified that sometimeson Friday in weeks when he would not work 40 hours because hewas negotiating,he would be asked if he wanted to work on Saturdaystraight time to make up the time he had lost,but that he did notwork Then he testified he did not fail to work in every instance, justabout 60 percent of the timetestimony given by BaletkaMoats' testimony corroboratesthe testimony of Snell and BaletkaMoats testified that he visited the Bayport plant about5minutes before midnight on November 4 He walkedinto the shop where Bates, the night foreman, was standing.He asked him how everything was going, and he repliedeverything was smooth "About that time the whistle blewfor everybody to get off " Snell walked by, and Moatssaid to Bates that everybodyelse inthe shop was workingthat night "on this hot job," and asked "Why isn't Snell?",and Bates answered that he was not working overtimeas he had made an agreement with Baletka not to workovertimeMoats said "o.k " Bates said he had heard thathe and Baletka were to be run off, and in response toMoats' question, who told him, said Snell did, and thathe considered him a responsible person.Moats repliedthat if he was to be run off he would be the first tohear of it Bates also said at this time that Snell askedhim to fire him 14Moats talked with Haygood and Baletka about Snellduring the first shift on November 5 They decided totalk to Snell, and Moats decided that he would be theone to talk to him He asked Baletka to bring Snell tohis office when he came in at 3.30 for the second shiftHe testified that if Snell's attitude was right, the intentionwas to reprimand him and possibly suspend him for aday or two and then forget the matter. The meeting washeld in Moats' office on November 5, at thebeginningof the second shift as Snell testified. Snell, Moats, Haygood,and Baletka were present,and Batescame in during theconversation in response to a request from one of Respond-ent's representatives.Moats testified he said to Snell thatthey had a problem as matters werenot runningas smoothlyas they should be, that several things had happened, andhe wanted to go through them and get them straightenedout.Moats said to Snell that he was off the prior Wednesday(October 30) and did not call in, and Snell answered thathe was not near a telephone that he could use to callinWhen Moats asked him about being absent on Thursdayand notcallingin,Snell did not give any answer. Moatswas about to ask him about his absence on Friday, whenhe discovered that he called in He asked him if he knewthe rules, and he answered that he did.15 He asked Snellwhat he ought to do abouta situationlike the one beingdiscussed and Snell answered that that was his problem.Moats asked him why he was talking to Buck on November4, that he knew the company rule that he should nothave been in the plant, and he answered that as he passedBuck the latter stopped him, and they passed the nicetiesof the day Moats told Snell that that was why the plantwas runninginefficiently and losing $50,000 a month, andhe said that that was his problemMoats then asked Snellif he told Bates he was not going to work overtime and" This is the conversation Bates had with Snell at 10 p m on November41,Moats testified that if an employee does not call in the first dayhe is subject to being fired,and if he does not call in the third dayhe is firedHe said nothing about the second day so the rule forthat day is the same as the one for the first day BAYPORT FABRICATING,INC527he answered that he did not say this to Bates. Moatsasked Haygood to get Bates Bates came into the office,and Snell admitted he was not going to work overtimethe night before and did not work overtime Moats askedhim if he was going to work overtime that night, andhe said he did not know,that he would give him ananswer when he got readyMoats asked Snell if he asked Bates to fire him, andhe denied he did, but when Bates said he did, he saidhe told Bates he could not make a living working forRespondent and his wife had to make a living for them,and Bates would be doing him a favor by firing him.Moats asked him if he intimidated Bates by telling himthat he was going to be fired.He denied he intimidatedBates, but admitted he told him that Baletka and he wereto be fired within 2 weeks. Moats asked him how heknew this, and he replied he heard a rumor on the telephone.In answer to Moats' question if he thought the rumorshould have been passed around, Snell said he thoughtitshould,and asked Moats if he would not like to heara rumor about himself Moats answered no, he did notbelieve in rumors If somebody had something to say tohim he would like them to say it to his face.16 Moatsthen asked what he thought he should do about this situationand Snell laughed and said it was his problem,that asfar as he was concerned he could do anything he wantedto do.Moats replied that with his attitude the way itwas, and it was a bad one, the only thing for him todo was to fire him. He said that he wanted to list thereasons so everybody would know what was happeningHe said Snell did not call in on Wednesday when hewas supposed to call in. Snell said that was all he neededHe needed only one reasonMoats said they were goingto list all of them.He then listed Snell's talking to Buckwhen he was working,intimidating a foreman by tellingBates that he and Baletka were going to be fired,askingBates to fire him, and refusing to work overtime or toanswer if he would work overtime.Moats testified it was3.45 p.m, and that he said to Snell"today your timeisterminated,"theywillget your check.Haygood gotup to get his check Snell stood up and started to walkout, and about halfway turned and said in obscene termsthatMoats had been trying to get him since he tookover the plant,and he would be welcome to try it rightthen if he would come outside, and referring to Baletkaby using his name and an obscene prefix said that hewas included in the invitationMoats testified that hesaid he could probably get at him,using the obscene wordsSnell used,without getting out of the chair he was sittinginby reaching over and using the telephone.He saidthat the best thing for Snell to do was to sit out inthe lobby and wait for his check.6.The termination of Egglestona.Undisputed factsIt has been found that Eggleston either quit on Friday,September 20, 1968, or was discharged on Tuesday, Septem-" Snell testified thatMoats said he would want to have him faceto face so he could get his hands on him Moats denied he madethis statement-ber 24,1968 It has been found that Eggleston was, likeBaker,Snell, and Hernandez,members of the employees'bargaining committee which assisted Woodall and Brock,the chief bargaining representatives for the Union, in thecollective-bargaining sessions the Union was having withRespondentEggleston,amachinist for 15 years, beganworking for Shaffer at Bayport in April 1968,and wason Respondent's payroll on July 18, 1968, when Respondentacquired the assets of Bayport.He was on vacation inthe firstweeks of August 1968 and returned to workon August 19, 1968 There was considerable work to bedone on the engine lathe Eggleston was working whenhe went on vacation.The material to be worked on waslocated round the machine In the period prior to hisvacation,Eggleston had been working 10 to 20 hours over-time.He worked the overtime at straight-time rates whenhe was making up the time lost during the day shiftwhen he attended the collective-bargaining sessions andparticipated in themWhile Eggleston was on vacation,Respondent sent to a machine shop the work he left athismachine when he went on vacation.The area aroundthe machine was clean when he returnedExcept for 2 hours on August 19, 1968, the day hereturned to work,Eggleston was not given the opportunitytowork overtime.The work to be done accumulated athismachine On Saturday,September 21, or Monday, Sep-tember 23, following Friday, September 20, when,accordingto Respondent,Eggleston quit,the work to be done, exceptwork finishing some aluminum flanges, was sent to amachine shop.Eggleston was reprimanded by Haygoodon the morning of September 19, in the presence of Baletka,for allegedly doing poor quality work in putting a finishon a flange and taking too long to do the work.Eggleston,on September 20, asked Vanderhider,his foreman, for arecommendation to be used in applying for a job someother place,and carried home with him,when he leftthe plant,a fan with a 30-inch diameter and a stand5 feet high which was his property,and which he keptin the plant for his personal use while working.He askedVanderhider for a pass that would permit him to carrythe fan through the gate, and received one. He did nottake his tools, weighing 70 to 90 pounds,locked in atoolbox, that were his personal property.He told MikeCarr,foreman of maintenance,when leaving at 3.30 a.m.,Friday, September 20, either he was quitting(as contendedby Respondent)or he ought to quit the place(as contendedby the General Counsel)On Saturday,September 21, 1968, Mike Carr told Baletkawhat Eggleston said to him as he was leaving on Fridayevening with his fan Vanderhider told Baletka about thesame time that Eggleston had asked him for a job recommen-dation on Friday.The guard at the gate on Friday eveningattached to his report for Friday the pass Eggleston receivedfrom Vanderhider to take the fan through the gate. OnSaturday,Haygood,who received the report and theattached pass, asked Baletka what it was all about. BaletkatoldHaygood what had been told to him by Vanderhiderand Carr. Haygood and Baletka decided to send the workassigned to Eggleston which was not finished to an outsidemachine shop. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDEggleston did not report for work on Monday, September23, but had Garza, an employee who rode with him towork, report him in as sick. Garza made this report toVanderhider in the morning Haygood told Baletka to haveVanderhider put a quit slip in Eggleston's file, and Baletkagave this instruction to Vanderhider He reported for workon Tuesday morning at the scheduled time As stated,the material for the unfinished work, except the aluminumflanges, was gone Vanderhider said to him that he heardhe had quit, he said that he had not Vanderhider gavehim a work assignment. He was working on it at 7:30a.m , when Baletka and Haygood appeared at his machine.Baletka said he heard he had quit, Eggleston denied thathe had Haygood said to him that he had quit, whichEggleston denied, and Haygood again said that he quit,and asked him to get his tools and leave, that all ofhis business ended there on Friday.Eggleston put his tools in his tool box, and went toVanderhider's office to return tool checks, badge, and safetyglassesHe returned them to Vanderhider. Baletka andHaygood were also presentHe again said he did notquit and Haygood said he had Baletka said he had badmouthed Respondent on Friday when he was leaving, andgave it a bad time, and what was wrong with the placewas that the employees were running it Haygood toldhim at this time that his work had been sent out, andEggleston said that the aluminum flanges were there Eggle-ston left with his tools.b.Evidence in controversy"Eggleston started to put a finish on the flange about12 30 p.m., on Thursday, September 18 Its diameter was22 to 24 inches. The metal was thin It was difficultto fasten the flange firmly in the machine with the chucks(unitswith teeth)The result was that it vibrated whenthemachine was turning, and the tool with which thefinishing is done, on being applied to the vibrating surface,dug into it, causing a chattering, and pock marks andholes on it To cut down vibration, and the resultantchatter and damage, Eggleston reduced the speed of themachineAt 3 30 p.m, Eggleston was still working onit.The putting of a finish on this flange should havetaken no more than an hour and a half.Moats, as he often did since Respondent took over onJuly 18, walked down the aisle between the machines,and noticed the work being done by Eggleston He apparent-lyheard the chatter made by the finishing tool whenapplied to the vibrating flange as it was turning. He watchedEggleston's work, and then talked to Vanderhider, Eggle-ston's foreman. Eggleston asked Vanderhider what he want-ed, and he told him that he wanted to know how longthe job was in the machine and the reason for the roughfinish.Later,Baletka and Haygood came to Eggleston'smachine, and Baletka told Eggleston that the job was" These findings are based on the testimony of Eggleston,Baletka,Haygood, and Moats I have credited some parts of the testimony ofthese witnesses and rejected other parts I have made credibilityresolutionsin regard to conflicting testimony by evaluating the testimony of eachof the witnesses in contexttaking too long, and the finish was too rough. Moatshad told Haygood to look at the job Eggleston was doing,that it looked like something was wrong with it. Earlierwhen Eggleston inquired of Vanderhider what Moats want-ed,and Vanderhider told him, he said to Vanderhiderthat he would appreciate any suggestions or ideas he had,and Vanderhider replied that he would know what todo if anyone did.Between 3 30 p.m., on September 18, and the time Eggle-ston reported for work (7 p.m.) the next morning, pictureswere taken of the flange which Eggleston was workingon During that time, Haygood, Baletka, and Jessee Lorentz,an outside machinist, conferred about the condition ofthe flange and the way it was set up in the machineHaygood testified that the outer edges of the flange werenot properly supported, and the flange vibrated when turn-ing Baletka told Haygood that the error could be correctedby tacking, a temporary welding, a piece of pipe acrossthe back of the flange to support the outer edges. WhenEggleston reported for work on September 19, Baletkatold him that Haygood wished to see him, and he, accompa-nied by Baletka, went to Haygood's office.Haygood testified that the conversation began by hisasking Eggleston if he was having any problems with work-ing his machine, and he answered no. He asked him aboutthe condition of the flange and the 3 hours he had spentmachining it. Eggleston answered by saying that he couldnot get the machine going right, and agreed that puttingthe finish on the flange was only an hour and a halfjob.Haygood asked him how long he had been a machinistand if he considered himself a good one. Eggleston answeredthat he had been a machinist for 15 years and consideredhimself a good machinist. Haygood said he should haveknown what he was doing. He instructed Baletka to showhim what to do He said to Eggleston to come to themin the future when he had a problem, that they werethe expertsHaygood testified that he had asked Egglestonifhe had consulted Vanderhider and Baletka, and heanswered no. 'IEggleston testified that Haygood asked him how longthe flange was in the machine, and he answered approximate-ly 3 hours He agreed with Haygood that the job shouldnot have taken more than an hour and a half. He saidthat he was getting vibration because of the thinness ofthemetal, and he needed four T-nuts to reinforce thechuck jaws in holding the flange in the machine. He alsosaid that he had been trying to eliminate the vibrationwithout the T-nuts.19 Haygood replied that the T-nuts werenot needed, and that Eggleston should have come to themwhen he had trouble Eggleston then testified that Haygoodinstructed Baletka to tell him how to run the job, andthe latter told him to have Vanderhider weld a piece" Eggleston testified that he had gone to Vanderhider and to Baletkaabout the way the job was progressing I find, however, that Eggleston'scontact with Vanderhider about the job was when he asked what Moatswanted to know about it, and his contact withBaletka waswhen Baletkaand Haygood came to his machine after Moats told Haygood to lookat what Egglestonwas doing" Eggleston had reduced the speed of the lathe Haygood deniedthatEggleston said anything about T-nutsHe said he needed wipingrags and hegave him ahandful BAYPORT FABRICATING, INCof pipe on the back of the flange so he could chuckon it. Vanderhider had the pipe welded on the flangeEggleston then testified that the flange was so warpedfrom the welding it could not be remachmed and it wasscrapped 20 However, a short time later he testified thatthe temporary weld did not warp the flange, and thepipe attached to the flange did stop the vibration In anyevent, the flange had to be scrapped because of the pockmarks and holes caused by the vibrationEggleston testified that Haygood said things were pilingup around his machine and he was attending the negotia-tions'meetings, and continued by saying that he couldattend the meetings if he had to, but they were goingto have only one machinist, and were not going to havework piling up around the machine. They had a manworking nights who could work the engine lathe, but weregoing to work him somewhere else Haygood admittedthat he told Eggleston his production was low, but deniedhe said anything about the Union or the bargaining sessions.It is Eggleston's testimony that on September 20, afterthe flange was scrapped, he was given another job todo, and he suggested to Vanderhtder that on this particularjob a piece of plywood be used to support the chucks.He testified thatMoats watched him work for about 5minutesHe asked Vanderhtder what Moats said to himabout his work, and Vanderhider replied that he askedwhat the job wasIthas been found that later on September 20, Egglestonasked Vanderhtder for a recommendation to use is seekingother employmentHe gave the conclusionary testimony,without objection by Respondent's counsel, that he figuredthathe was going to be fired after what they did toBaker and Hill. Eggleston also gave testimony to explainhis taking home his fan at the end of his shift on theevening of Friday, September 20: He said that his windowair-conditioner was broken He repaired the air-conditioner,but did not bring the fan back to the plant the followingTuesday because the weather was milder and he felt hedid not need it while working.Eggleston testified that when he was leaving on Fridayevening he ran into Mike Carr, maintenance foreman. Hetestified that it was near the restroom and in clock alley,where there were other employees. He asked Carr if PeteRodriguez, a maintenance employee, had quit, and Carrsaid he had Carr also said that Rodriguez played rightinto their hands, that they wanted him to quit He askedEggleston if he was quitting, and he said no, but he oughtto quit. Carr then asked where he was going with hisfan, and he answered that he was carrying it home. Carrtold him not to quit, that they were trying to make everybodymad and quit, and to bust the wages back to lower rates,and if they got enough to quit they could hire in cheaperlabor. Eggleston admitted he may have said that he oughtto quit the damn place He was not sure whether heused the word damn or some similar word.Mike Carr testified that he had a conversation withEggleston in clock alley on September 20, at the close'°Eggleston said that when he talked to Vanderhider he said thewelding would warp the flange out of tolerance,and Vanderhider repliedthey had better do as instructed or they might be another Hill andBaker and be fired529of the first shift Eggleston was angry because the paycheckswere lateHe said "Now they are bringing the checksout late " As they were proceeding along clock alley, Eggle-ston said he was quitting this "f--king" place Carr deniedhe asked Eggleston if he was quitting, and he deniedhe said anything about Rodriguez, or that Eggleston saidanything to him about Rodriguez Carr testified that thenextmorning,which was Saturday, when Baletka saidsomething to him about production, he said to him notto look for his machinist to come in as Eggleston hadtold him on Friday he was quitting this "f--king" place."Carr testified that after he had talked to Baletka, Haygoodcalled him on the telephone and asked him to come tohis office.Haygood asked him to put in writing whatEggleston said to him.22 In a memorandum for the filedated September 23, Carr wrote that on Friday, September20, 1968, at the shift change at 3.30 p.m., he walked,with Eggleston at his side, from the shop proper to themaintenanceshop, after receiving the paychecks for themen in hisdepartment, and Eggleston was complaining,although he did not recall what about, and Egglestonsaid he was quitting his job. On cross-examination hetestified he told Haygood on September 25, for the firsttime, the actual language Eggleston used He also testifiedthat he did not like to use obscene words in somethinghe wrote. Haygood testified that Baletka told him on Satur-day, September 21, that Carr had told him that Egglestonsaid he was quitting, that he said, "F--k this place, Iquit."Carr testified that on many occasions Eggleston saidto him that he ought to quit his job, and on one ofthese occasions, while Shaffer was the owner, he said heought to quit because he could make more money elsewhere,and he said to him that if he could make more moneyelsewherewhy didn't he go there, and that a day orso later Eggleston said to him he gave what he said tohim some thought. Manford Williamson, foreman in chargeof Department D and assistant shop superintendent, testifiedforRespondentHe had been foreman of the AluminumDepartment at the time Eggleston quit. He testified thattheWednesday or Thursday before Friday, September 20,while in Eggleston's department, Eggleston said to himthat if it were not for his union involvement he wouldhave quit Respondent long before that time 2'Haygood testified that he did not receive word untillate in the afternoon of Monday, September 23, that Eggle-ston had sent word in by Gaza that he was sick, andby that time the decision to send out the work unfinishedby Eggleston, evidenced by the pile-up around Eggleston'smachine, had not only been made, but the objects aroundthemachine had been picked up Haygood also testified" Baletka testifiedthat Carrsaid to him that Eggleston said he wasquittingthis "f--king" place, and hetold this to Haygood" Carr did notgive testimonyfor whathe said toHaygood regardingwhat Eggleston said to him It has been foundsuprathat BaletkainformedHaygood what Carr told him and also what Vanderhtder had said tohim about Eggleston's request for a recommendation to be used in appl}mgfor other employment" Baker, Hill, andEgglestonwere employed by Offenhauser at thetime of thehearing Baker, who was terminatedon Friday, was workingforOffenhauser by the middle of the next week Hill started workthe day after Baker did 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatwhen Eggleston came to Vanderhider's office, whenhe was present there on Tuesday, September 24, to returnthe tool checks, badge, and safety glasses, and said hehad not quit on Friday, September 20, he said to him"that at any time a guy had to ask his foreman for ajob recommendation for another job and he carries hispersonal property out of the plant, and says `F--k thisplace, I quit,' then he doesn't show up for work the nextday, as far as I am concerned he has quit." Egglestonreplied that he was just mad at the time and was notreally serious.Haygood answered that it was too late,that they had already farmed out his work 24 Haygoodtestified that Baletka and he decided to send everythingout that was piled up near Eggleston's machine exceptthe aluminum flanges which had to have a finish on them.They were not needed for 30 days Baletka corroboratedthis testimony. Haygood also testified that Eggleston wasreplaced 6 weeks later. President Moats testified that Eggle-ston was a good machinist but quit on Friday, September20. There is no testimony as to whether Moats was informedby Haygood, Baletka, or Vanderhider prior to the timeEggleston left on the morning of September 24, aboutthe events that occurred on Friday, September 20, Saturday,September 21, or earlier on Tuesday, September 24.7 The alleged refusal to rehire Gerald ThomasPete Rodriguez, maintenance man on the second shiftquit on Friday, September 20, 1968, and Mike Carr, mainte-nance foreman, telephoned Gerald Thomas at the SouthernMachinery Company where he was working, and talkedto him about the possibility of his replacing RodriguezRodriguez had the classification of electrician at the rateof $3.50 per hour and had worked under Carr about1-1/2 years when he quit. Thomas had been employedby Respondent under Carr on two different occasions priortoCarr's telephone call. The first time he received $2.50per hour He was laid off in a reduction in force. Hewas recalled as an auto mechanic, and laid off in July1968 At the time of the last layoff, he was doing automotivemaintenance on 10 to 14 company cars and a few unitsof other mobile equipmentHe received $2 75 per hour.The number of company cars was reduced to two Thetwo are given service such as changing spark plugs andwork of that nature Anything major is done by a servicegarage.GeneralCounsel contends Thomas was refusedreemployment because an unfair labor practice charge wasfiled against Respondent in which it was alleged that Thomaswas discriminatorily discharged.Respondent contendsThomas' discharge was for the reason there was no needfor him when the number of vehicles Respondent wasoperating was reduced to twoThomas testified that Carr telephoned him and saidhe could give him a job back with Respondent, that heknew he was not making much money where he was." Baletka testified that when he saw Eggleston at the engine latheon Tuesday morning, he said to him that when one says he quits,he quitsAccording to Baletka, Eggleston had just said that he wasmad Friday afternoon because the checks were late, and that he hadchanged his mindHe would be making $3 an hour, and Respondent couldguarantee him 7 days a week, 12 hours a day. He toldCarr he would like the job as he would like to get backtomaking money again. He was not positive if he saidtoCarr he would come out to see him or he asked himto come out and see him About 2 or 3 p.m., 35 to40 minutes later, he went out to Respondent's plant andsaw Carr He was in the guardhouse inside the gate. Carrasked how he had been doing, and then said he hadhim lined up to go back to work, but went to the officeand someone in there said he could not hire him becausehe had a suit against them Carr then said he had puta foot in his mouth, and was sorry. Thomas testified hewas employed the first time by Respondent as an electricianat $2.50 per hour Carr testified that Thomas was employedthe first time as a trainee for maintenance man on thethird shift. He denied that he was employed as an electrician.Carr testified that Rodriguez told him he was quittingas he had found a job that paid more money. After tryingunsuccessfully to talk him out of quitting, he telephonedThomas. He told him he might have a job for him. Hemay have said at that time the day shift was working7 days a week and the second shift 6 and each shift10 hours, and that some shifts were working 12 hours.Thomas said he would like to come back. Thomas cameout to the plant. Between the time he talked to Thomasand the time the latter arrived at the plant, he talkedtoBaletka about hiring Thomas Baletka said he wouldtalk to Haygood. Haygood called Carr on the intercomto come to his office He asked him if he needed a mainte-nance man on the second shift and he replied he alwayshad one. Haygood asked him if there were many majorbreakdowns on the second shift that warranted a full-time maintenance man. He answered "not really." In replyto his inquiry as to what the maintenance man did onthe second shift he answered that he went around weldingleads, turning off machinery, and replacing light bulbs.He asked him if he had a company car, and he saidyes.Haygood then asked if he could come out to theplant if some major breakdown occurred at night, andhe answered "sure" Haygood then said that they wouldtry getting along without a man for a while, that it wouldbe fine if it worked out, and if not he would get hima man.Carr further testified that when Thomas came out tothe plant they talked it over He said to Thomas he wasgoing to try to get along without a man for a while.He was of the opinion that it was at that time he mentionedthe number of days and hours they were working. Thomassaid he could not come to work right away anyway, thatmaybe he could come the following week. Carr deniedhe said anything to him about his having filed chargesagainstRespondent or having a lawsuit against it. Hetestified that at this time he did not know Thomas hadfiled charges against Respondent, that he first learned ofthe charges later from a Mr Jones of the Board whomentioned them to him when he was at Respondent'splantHe denied Haygood said anything to him aboutchargesCarr testified that Respondent had not hired amaintenanceman for the second shift He testified onFebruary 6, 1969. He had gone to the plant between three BAYPORT FABRICATING, INCand six times since Rodriguez left Schmidt, the nightforeman, calls him on the telephone if something is wrongwith a machine playing an important part in production,,and sometimes they work the problem out on the telephoneOn one or two occasions he had his maintenance mango to the plant during the second shift. Haygood corroborat-ed Carr's testimony of the conversation they had on Septem-ber 20, 1968, in regard to the replacement of RodriguezHe testified that Rodriguez had not been replaced Haygooddenied anything was said during the conversation he hadwithCarr about a charge or lawsuit filed by ThomasHe said that Carr told him that Thomas was available,and he said to Carr that he did not think they neededa night maintenance man, that he had a vehicle and coulddust jump into it and come outThe Union filed a charge against Respondent in Case23-CA-3121 on September 3, 1968, in which it alleged,among other things, that Thomas was discriminatorily dis-charged on June 26, 1968. The date was obviously anerror as Thomas was laid off on July 26, 1968. A secondamendmentto the charge, filed November 4, 1968, droppedthe allegation of a discriminatory discharge of ThomasThere was added a new allegation relating to ThomasthatThomas was refused reemployment on October 4,1968, because the Union had filed charges on his behalf,and because of his membership in the Union, and activityon behalf of it The evidence shows that Respondent decidednot to fill Rodriguez' job on September 20, 1968, andCarr so informed Thomas after telling him that he mighthave a job for him There is no evidence that Carr isamember of the Union or that he engagedinunionactivity on behalf of the Union The complaint in Case23-CA-3121 alleges that Respondent by Mike Carr toldan employee (Thomas) on or about October 4, 1968,15that he would not be hired because he had filed chargesunder the Act The complaint was issued on November15, 1968 The onlylegal actionwhich on September 20,1968,could be said to have a color of a lawsuit by ThomasagainstRespondent was in charge in Case 23-CA-3121containing, among other things, the allegation of the discrim-inatory discharge of Thomas, filed by the Union on Septem-ber 3, 1968 The Union, however, abandoned the allegationthat Thomas was discriminatorily discharged on September25, 1968, when it amended the charge filed on September3.Apparently the Union found it could not be supported.Itcan be argued by Respondent that it knew it had nomerit as a lawsuit on September 20, 1968, when Carrallegedly said to Thomas that Haygood said to him thathe could not be rehired because he hada lawsuit againstRespondent.Analysis, CredibilityResolutions,Findings, andConclusionsThe theory of the General Counsel's case is that Respond-ent and Shaffer, its predecessor, harassed employees Baker,Snell,and Eggleston by reprimands and threats, and=5At the hearing General Counsel was permitted to amend the dateof October 4, 1968, to September 20, 1968531Respondent discharged them, because of theirunionactivityand their active participation, as members of the employees'bargaining committee, in the collective bargaining fromMay 24, 1968, until the dates of their discharges, betweenthe Union, on the one hand, and Respondent and Shaffer,itspredecessor, on the otherGeneral Counsel contendsthat the evidence also shows that Foreman Hill was dis-charged to support the pretextual defense that Baker wasdischarged for cause, that Respondent refused to rehireGerald Thomas because the Union filed an unfair laborpractice charge against Respondent in which it was allegedthatThomas was previously discriminatorily discharged,and that the harassment and discharge of Baker, Snell,and Eggleston, and the refusal to rehire Thomas, togetherwith an alleged attempt to engage in individualbargainingwith Snell, by Respondent is a rejection of the collective-bargaining principle and a refusal to bargain. This conduct,arguesGeneral Counsel, violates Section 8(a)(1), (3), and(5) of the Act.General Counsel argues that while reprimands givenBaker and Snell, and threats directed to them and Egglestonprior to July 18, 1968, when Shaffer, the predecessor ofRespondent, operated the plant, is not conduct violativeof the Act for which Respondent can be held accountable;it isbackground evidenceagainstwhich conduct engagedin by Respondent after July 18, 1968, is to be appraisedThe Union, the certified bargaining representative forRespondent's production and maintenance employees, andRespondent from July 18, 1968, to January 20, 1969, andShaffer, its predecessor, from May 24, 1968, to July 18,1968, have had 19 bargaining sessions. The Union hasbeen represented by International Organizer Woodall andits attorney,Warner Brock, and an employees' bargainingcommittee comprised of Baker, Snell, and Eggleston, andHernandez, and Hernandez, Pate, and Pond after Baker,Snell, and Eggleston were no longer on Respondent's payroll.Respondent was represented by Nelson Wall, secretary ofRespondent, and its attorney, Scott Kneese.There is not a scintilla of evidence of any statements,conduct, or anything else occurring at the bargaining ses-sionsfrom which an inference could be drawn that Baker,Snell,and Eggleston actually participated in presentingproposals of the Union, receiving counterproposals ofRespondent, and discussing proposals and counterproposals,while Hernandez remained negative Neither Woodall norBrock were called as witnesses to give testimony of state-ments and conduct of Baker, Snell, and Eggleston at thebargaining sessions, and of silence by Hernandez whenhe could well have spoken or acted. The only evidenceoffered by General Counsel was the conclusionary selfservingstatements of Baker, Snell, and Eggleston, the employeesno longer on the payroll, that they actually participatedin the sessions while Hernandez did not.Ido not consider this conclusionary, selfserving testimonytohave any probative value, when testimony by themof statements made and conduct engaged in, if there wereany, could have been given by them, and particularly byWoodall and Brock. Since probative evidence was notoffered, I conclude and find that if Baker, Snell, Eggleston,Woodall, Brock, and Hernandez were asked to give itaswitnesses,theywould not have been able to do so. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, there is no evidence related to the bargainingsessions themselves that support the General Counsel's theo-ry that Respondent has been hostile to Baker, Snell, andEggleston because of their active participation in the bargain-ing sessions. On the other hand, the fact that there were19 bargaining sessions, and at the time of the hearing,from February 4 to 7, 1969, abargaining sessionfor Febru-ary 11, 1969, had been scheduled, and not the slightestcriticism has been raised by the Union about the conductof Respondent at the bargaining sessions, buttress the pre-sumption that Respondent's bargaining has been in goodfaithBetween May 10 and July 18, 1968, Baker was reprimand-ed by Shop Superintendent Baletka or Foreman Hill. Bakerwas reprimanded on two occasions for failure to weara hard hat as required by a plant safety rule, and inone instance for poor productionA notice of the May10 reprimand was placed in his personnel file Baker didnotwear the hard hat when he should have done so.Snellwas reprimanded a number of times by Baletka,and on one occasion by Foreman Hill for poor productionand doing too much talking to other employees. I findfrom Baletka's testimony, and the absence of credible testi-mony from Baker and Snell, that Baker's and Snell's produc-tionwas poor and that Snell was talking too much toother employees during working timeAlthough reprimands were reasonable on their faces,testimony offered by General Counsel if credited wouldshow an illegal motive behind the reprimands This testimo-ny would also disclose illegal threats under the Act againstBaker, Snell, and Eggleston The testimony is comprisedof testimony by employee White that about June 1, 1968,Baletka told him that he would have to get rid of Snellbecause he was devoting too much of his time to unionactivities, and about June 15, 1968, told him that Egglestonand Baker thought they were involved with union activities,and he would have to get rid of them, and after June15,1968,Foreman Hill told him that Baletka said tohim he was out to get Snell, and instructed him to getrid of Snell because he was devoting too much time tounion activitiesOn cross-examination White admitted that on June 14,1968, he told Baletka he decided to join the Union, andBaletka replied that it was his right to join the Union.Baletka denied he made the statements to White regardingSnell's,Baker's, and Eggleston's union activity that Whitetestified he didHe testified that the only statement hemade to White involving or related to union activity washis reply to him when he said he decided to join theUnion, that it was his right to join the Union. Baletkaalso denied he made the statement to Hill that Hill allegedlytold White Baletka made to him.If Baletka had made the statement on June 1 to Whiteabout Snell and his union activity, and had threatenedto fire Snell,White would not have disclosed to Baletkaon June 14, that he had decided to join the Union. Moreover,in view of White's disclosure on June 14 that he haddecided to join the Union, Baletka would never have madethe statements hostile to Eggleston and Baker because oftheir union activity thatWhite testified he made afterJune 15. From evaluation of the demeanor and oral testimo-ny of Baletka, White, and Hill, in context, I considerBaletka a more credible witness than White and Hill. Inaddition, no foundation was laid by General Counsel togive credence to testimony by a rank-and-file employeethat a shop superintendent would make to him disclosureshighly damaging to an employer wham he representedand acted for in a highly responsible capacityFor these reasons, I do not credit the testimony ofWhite with respect to illegal statements Baletka made tohim about Baker, Eggleston, and Snell, and the statementHill allegedlymade to him about a statement Baletkamade to Hill that he was out to get Snell and an instructionhe gave Hill to fire Snell The evidence of record showsthat a foreman did not have the authority to dischargean employee. The alleged instruction to Hill by Baletkawould have been ridiculous. Baletka did not make ridiculousstatements or do ridiculous things I find no substantialevidence of record that the reprimands given to Bakerand Snell between May and July 18 had any illegal motiveor union animus behind them or that Respondent, byBaletka in that period, illegally threatened Baker, Snell,Eggleston, and other employees under the ActThe evidence discloses that Baker and Snell receivedreprimands between July 18, 1968, and the dates theywere discharged. They are August 29 and November 5,1968, respectively. Baker was working on the 80-foot vesselwith a 15- to 17-foot diameter that he had started underForeman Hill about the prior June 18. This continuedto be his project until his discharge on the following August29. Shortly after July 18, Baker lifted with a crane twosections of the vessel, which Baker claimed had been madecrooked by the night shift, to straighten them out. Thetemporary weld joining the inside ends of the sectionsbroke, and the sections fell and were damaged, becausethe force from the crane had been placed on the outsideends of the sections by the improper placing on themof the lines or slings by which they were attached tothe hook of the crane The setup for lifting the sectionswas wrong. Baker should have been aware it was wrongand should have forseen the consequences. Baletka, whosaw the incident and the damage, merely told ForemanHill to talk to Baker.About the same time Baletka said to Baker that hewould like to talk to him about Moats' statement to himthat he was ruining a set of rubber turning rolls. Theturning rolls on which the sections or cans are turnedwhile being welded are expensive equipment I credit Hay-good's testimony that Baker had improperly positionedthe sections or cans on the turning rolls so that the fit-up lugs which lut out from the sections or cans, andhold them together while being welded, bit into the rubberand damaged it as the cans were being turned. Bakertestified that someone else had damaged the rubber rollsand had placed a ring around the cans which bit intothe rubberThe responsibility for the job was Baker'sBaker testified he did not consider as a reprimand Baletka'sdiscussion with him about the damage to the turning rolls.About August 8, 1968, Moats passed Baker as he waswaiting for his welder to return with welding rods neededin the welding of spray nozzles to the interior of thevessel.As Moats passed him, he said to him he could BAYPORT FABRICATING. INCnot fix it by looking at it Baker said "you sure as hellcan't,"without bothering to explain why he was standingidle In this instance, Moats saw Baker standing idle, andwas entitled to the explanation Baker did not bother togive himIfind from this evidence that the conduct of Respondenton its face does not constitute harassment of Baker ordisclose an illegal motive under the Act Respondent appearsto have acted reasonably in each set of circumstances.Itdidwhat an employer would or could be expectedto do It remains for independent evidence, if any, toshow illegal motive behind this conduct of RespondentThere is no independent evidence involving Baker. So thisevidence, if it exists,must lie in Respondent's conductinvolving Snell. General Counsel argues that there is inde-pendent evidence involving Snell, who like Baker, was amember of the bargaining committee, that discloses a dis-criminatorymotive behind the reprimands not only toSnell but also to Baker.About July 18, 1968, Baletka in the presence of ForemanHill, told Snell he was not doing any work, and if hedid not get busy he would terminate him An hour anda half earlier, Hill had assigned Snell the job of weldingnameplates on a number of vessels at a back entranceto the plant Snell went to this location and asked anemployee there where on the vessels the nameplates wereto be welded The employer replied that Inspector Angelewould have to tell him. Snell made no effort to find Angele,and idled away the time until Angele came by that locationan hour and a half later As he was finally doing thewelding assignment that Hill gave him an hour and ahalf earlier,Baletka and Hill came along. It was thenthat Baletka reprimanded Snell for not working.Snellwas reprimanded by Hill on July 21, 1968, foridleness and poor production. A notice of reprimand wasprepared by Hill and approved by Baletka The noticeshowed a mark of fair for ability and attendance andpoor for conduct and production. On October 4, 1968,he was reprimanded by Baletka who prepared two noticesof reprimand covering the one reprimand. One stated thatBaletka warned Snell about talking about union activitiesduring working hours, and the second notice stated thatBaletka told Snell that the time from 3:20 p.m, to 3.30p m., the last 10 minutes of the first shift, was for shopcleanup and putting tools away, and not for talking andunion negotiationsOn the first notice, Snell's record wasmarked fair for ability, conduct, and attendance and poorfor productionOn October 29, 1968, Foreman Martin, in whose depart-ment Snell was then working, asked Snell if he couldstep up his production, and Snell replied he could notdo so because of the heavy equipment he was workingwith.On November 4, 1968, the day before he was dis-charged, and the first working day he was on the nightshift,Snell appeared at the working area of the plantat 3 p m , a half hour before the night shift began, anda half hour before the day shift ended, and talked toBuck, a day-shift employee who was working, for about5minutes. PresidentMoats was watching him. He calledto him and they talkedMoats told him that he hadcome into the plant and talked to a man while he was533working.He then said that if he wanted to be fired itwas a good way to do itGeneral Counsel did not offer any substantial evidenceto show Snell was not idling or talking to employees whilethey were working He relies on the theory that Snell'sappointment to the employees' bargaining committee inApril 1968, and his participation in the bargaining sinceMay 24, 1968, plus a disclosure by Hill of what happenedat the supervisors' meeting on July 20, 1968, show thediscriminatorymotive for the reprimandsHill testifiedthat at this meeting President Moats, Vice President andShopManager Haygood, Shop Superintendent Baletka,Foreman Vanderhider, himself, and other foremen werepresentBaletka, in the presence of Moats, Haygood, Van-derhider, and the others said Snell was no good, wasan agitator, caused everybody trouble, and had to be gottenrid of, and instructed Hill to get rid of him immediately.Baletka denied he made this statement. Hill also testifiedthat someone of management said that an employee hadto have three reprimands and notices of the reprimandsprepared before he could be fired.Ihave found that I consider Baletka a more crediblewitness than Hill, the foreman discharged on August 30,1968, for what I consider an inexcusable error. Hill's admis-sion that he made false statements on an application toOffenhauser for employment was taken into considerationinmy determination that he was less likely to tell thetruth than Shop Superintendent Baletka. I have determinedthat on evaluation of Baletka's demeanor testimony andhis testimony on substantive matters that he was a highlycredible witness, and more so than Hill. As I have previouslystated, the evidence discloses that Baletka did not engagein ridiculous conduct or make ridiculous statements. Baletkacould not discharge an employee or instruct a foremanto discharge an employee. Haygood handled that responsibil-ityBaletkawould not have ordered Hill to dischargeSnell as neither Hill nor himself had the authority totake that actionHill testified that he refused to fire Snell,but told Snell what Baletka instructed him to do. Thisalleged action by Hill, which would have been contrarytoBaletka's order had he made it, it also unbelievable.Ido not credit Hill's testimonyForemanMike Carr,who attended the July 20 meeting, denied any mentionwas made of Snell at the meeting.Ifind no denial in the record of Hill's testimony thatat the July 20 meeting it was stated that an employeeto be discharged had to be reprimanded three times andnotices of reprimand prepared for each reprimand Assumingthis was stated by Moats, Haygood, or other representativeof Respondent having the responsibility to speak for itin such a matter, I find nothing discriminatory in thestatement.On its face, it is reasonable. There is nothingto identify it as referring only to employees who wereunionmembers or engaged in union or other concertedactivityThere is no evidence that it brought about achange in the then working conditions which requiredthat it be discussed with the Union before being followed.In the first part of August 1968, Baletka transferredSnell from Department C under Foreman Hill to Depart-ment D under Foreman Martin. He told Snell at thetime he believed that Martin could make better use of 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis ability.He also told this to Foreman Hill There wasno change in shifts. At the end of 2 weeks, Baletka compli-mented Snell on the good work he was doing under Martin.Icredit Baletka's testimony that Snell did good work forabout a month, but then returned to the same attitudeand indifference to production that he had before the trans-fer. I credit Baletka's testimony that Martin reported tohim Snell's production was poor, and said to him thathe did not know what to do with Snell I credit Baletka'stestimony that on October 4, 1968, he saw Snell talkingto five or six employees between 3.20 and 3 30 p m Theywere sitting on the floor and were passing something toeach other, when they should have been cleaning up theshop and putting tools away Baletka assumed they werediscussing union activity. I find nothing wrong or unreasona-ble in Baletka's reprimand to Snell on October 4 for thisconduct I credit his testimony that his making out twonotices of reprimand was an oversight. I credit Baletka'stestimony that there had been in effect for about a yearprior to November 4, a shop rule requiring employeesentering the plant for the night shift, beginning at 3:30p.m, to remain in the restroom or in clock alley andaway from the working area until 3:25 p.m I also creditBaletka's testimony that all the employees had been madeaware of the rule. Moat's warning on November 4 toSnell for coming into the working area of the plant at3 p.m, preparatory to going on the night shift at 3:30p m, and talking to employee Buck while he was workingwas a reasonable reprimand.I conclude and find that Respondent has advanced sub-stantial economic reasons for the reprimands to Snell andBaker, while General Counsel has failed to show by prepon-derance of the evidence on the record as a whole thatRespondent's reprimands had an illegal motive under theAct.At the stage of the fabrication of the vessel for Monsantocalling for the layout of the tray rings, which was aboutJuly 30, Hill and Baker asked Baletka what the fractionwas in the spacing measurements on the shop print fortwo of the rings. They told Baletka that the fraction appearedto be one-eighth. Baker had brought these measurementsto the attention of Hill. He said they looked like one-eighth.Hill agreed. There were on the shop print 12 trayrings and 12 spacing measurements for them. The fractionin nine of them was clearly one-half. Baletka looked atthe shop print, and said he could tell that the fractionwas one-half," but if they had any doubt they shouldcheck with Dave Brock in the Engineering Department.Brock was the draftsman familiar with the measurementson the prints.The fraction in the spacing measurements for the twotray rings and one other, in isolation, could be read asone-eighth instead of the fraction of one-half clearly inthe nine other spacing measurements However, from thetestimony of the expert who testified for Respondent, andthe corroboration 'of his testimony by Baker, Hill, Buck,and Baletka, I read the fraction to be one-half. Hill and16 I have credited Baletka's testimony and not Hill's or Baker's wherethere is a conflictAll credibilityresolutions have been made uponevaluation of conflicting testimony and demeanor testimony in contextBaker had built many vessels of the type being fabricatedfor Monsanto, and should have known from their experiencethat the fraction that was in doubt to them was verylikely one-half instead of one-eighth, absent a shop noticethat it was one-eighth, and they should have checked withBrock before using the fraction of one-eighth instead ofthe fraction of one-half. Baletka told them it looked likeone-half, and if they had any doubt to check with Brock.The vessel had an estimated value when completed of$50,000Monsanto furnished the material and the plansand specifications Respondent furnished the labor and otherfabrication costsThese were about 50 percent of the costsIf the rings were welded in the wrong places and hadto be removed, and then reinstalled at the correct locations,there would be shrinkage in the walls of the vessel bothfrom degouging the erroneously placed rings, and fromrewelding them in the correct locations Then the wallswould be further weakened by shock corrosion when theresistance arising from the operation of the process inthe vessel and the liquids used met a wall strength lessthan the wall strength required by the specificationMonsan-to,under its contract with Respondent as the successorof Shaffer, would not be required to accept delivery. EvenifMonsanto accepted delivery with an error of this typebuilt in it, the reputation of Respondent would suffer ata time when, as a new owner, it was attempting to establishitself as a good quality fabricator.Hill and Baker installed the two tray rings with spacingmeasurements with one-eighth fraction instead of one-half,without consulting Brock Two weeks later Hill and Bakercame into Baletka's office and questioned the fraction inthe spacing measurement for the third tray ring The toldBaletka that the fraction in the spacing measurementappeared to be one-eighth. He told them to check withBrock Hill called Brock from Baletka's office. Brock toldHill that the spacing measurements for all the tray ringshad in them the fraction of one-half." But the tray ringwas installed by Hill and Baker with the one-eighth fractionin the spacing measurement. On the morning of August29, 1968, a week or 10 days later, Hill informed Baletkathat the three tray rings were installed in error with thefraction of one-eighth in their spacing measurements.28 Hillhad stopped all welding on the vesselBaletka discussed the matter with Haygood, includingthe communications he had with Hill and Baker aboutthe spacing measurements for the three tray rings Haygoodhad Inspector Angele check the vesselHe reported toHaygood that the three tray rings had spacing measurementswith the fraction of one-eighth. Later that day, shortlyafter 3 p.m., Haygood asked Baletka to bring Hill intohis office, but apparently also went to Hill's desk Haygoodasked him to come to his office, and bring his drawingsas there had been a $50,000 mistake that would take18 to 20 hours to correct, and they wanted to get tothe bottom of it. Haygood also said that it would not" This isBrock's testimony In addition, Baletka testified that a shorttime later Hill told him Brock said that all the fractions were one-half3°Brock testified that after Hill's call to himfromBaletka's officeHillvisitedhim in his office, and he told Hill that the fraction inthe measurements for all the tray rings was one-eighth BAYPORT FABRICATING, INCbe necessary for Baker to be present Hill and Baletkamet with Haygood in the latter's officeHaygood asked Hill how many vessels he had built,and he replied around 50 He then asked him whetherprior to the drawing for the Monsanto vessel he had everseen a drawing with spacing measurements for tray ringswith a fraction of one-eighth in them, or with fractionalvariations of three-eights of an inch, and he answeredno Hill also answered that he was satisfied that the Monsan-to drawing had three tray spacing measurements with thefraction of one-eighth in them, and that Baletka agreedthat the fraction was one-eighth Baletka denied he agreedthe fraction was one-eighth. He said he read the fractionto be one-half. The conversation lasted about 15 minutes.At the end of the conversation President Moats enteredHaygood's office, sat down near the entrance door, andasked if they had gotten to the bottom of the mistake.Hillwas told by Haygood or Baletka to return to hisdesk and they would figure out what to do about themistakeIcreditBaletka's and Haygood's testimony that theydiscussed the error and the consequences it might havewith respect to the order for it, from Monsanto, and alsowith respect to the reputation of Respondent They agreedthatMonsanto had to be contacted and informed aboutthe errorThey testified they decided to discharge Hillas he had access to Brock in the Engineering Department,and should have known the fraction was one-eighth. Theyalso testified they considered the part Baker played inthe error, and reviewed his record since Respondent beganoperating the plant. Baletka informed Haygood of the dam-age Baker had caused in the latter part of July whenhe improperly lifted with a crane two sections of the vesseland the temporary weld holding them broke and theyfell to the floor of the plant, and when he improperlypositioned two sections of the vessel on the turning rollsleaving the fit-up lugs on the sections to gouge the rubberon the turning rolls. They testified they decided to dischargeBaker on this record. It is undisputed that Baletka notifiedHill he was discharged when he was at his desk at theplant on the afternoon of August 29, and that Haygoodin a telephone call to Baker's home that afternoon notifiedhim he was discharged.Haygood telephoned Inspector Arnold of Monsanto inthe morning of August 30, and informed him of the errorArnold was the Monsanto inspector who was checkingthe fabricating of the vessel. He told Haygood that hewould inform his supervisors of the error, and let himknow what they wanted done He notified Haygood onthe afternoon of August 30, that Monsanto would acceptthe vessel with the error in it. When Baker returned tothe plant on the morning of August 30 to obtain wagesdue him and to pick up his tools and return tool checkshe had, Baletka and he had a conversation. I credit Baletka'stestimony that he started to tell Baker why he was dischargedand was referring to the error made in the fraction inthe spacing measurements for the three tray rings whenBaker interrupted to say that the fraction had been ques-tioned, and Baletka replied that he and Baker were toldthe fraction was one-half and they had access to the Engi-neeringDepartment, and Baker then said that Baletka535had been forced to run him off and he would be runoff himself when they were through with him.Management can discharge for good cause, bad cause,or no cause at all provided that a motivating purposebehind the discharge is not to do what the Act forbids."Respondent has furnished substantial evidence of businessor economic reasons for the discharges of Baker and Hill,and to meet the General Counsel's contention that thereasons were pretextual It is to be noted that the decisionto discharge Hill preceded the decision to discharge Baker.30On the other hand, no substantial evidence was presentedby General Counsel of statements made or conduct engagedin,or of independent circumstances, in connection withthe fabrication of the vessel, the inquiry following Hill'sdisclosure of the error to Baletka, or the actual dischargingof Baker and Hill, which shows a discriminatory motivefor the discharges or from which a discriminatory motivecan be infered. Assumingarguendo,contrary to the evidence,that Baletka did agree with Hill and Baker that the fractionwas one-eighth, but denied he did so to Haygood as wellas to Baker and Hill, the evidence would then show hewas trying to shed responsibility for the mistake ratherthan taking action against Baker and Hill that had adiscriminatory motive under the ActOn the record in this case, the reprimands given Snellby Respondent, including the reprimand Moats gave himabout 3 p in on November 4, 1968, were reasonable andwere given for business or economic reasons and did notreflect a discriminatory motive or an intent to interferewith rights of employees under the Act Snell was dischargedat the beginning of the second shift on November 5, 1968,after he had a conversation with Moats in the presenceof Baletka,Haygood, and Bates The conversation wastriggered by events that occurred during the second shifton November 4.Snell was transferred by Baletka in August from Depart-ment C under Foreman Hill to Department D under Fore-man Martin to see if Snell's production would improveunder Martin Both of these jobs were on the first shift,which ran from 7.30 a m. to 3 30 p.m. Snell's productionimproved during the first 30 days under Martin, but lapsedback to what it was when he was under Hill Martin,pursuant to Baletka's instruction, notified Snell on themorning of October 29 that, effective October 30, he wastransferred to the second shift. This shift began at 3:30p.m Snell went to Baletka's office dust before noon onOctober 29 and told him he had to have more moneyifhe had to work on the night shift. Baletka said itvas up to his foreman to recommend him for a raise,and that he could not give him more money when hewas complaining about his work being sloppy and hisidling when he should be working He also said, however,that if Night Foreman Bates was pleased with his work,and recommended him for a raise, he would be pleasedto grant it. Snell accused Baletka of transferring him tothe second shift so that Bates, the second-shift foreman," NLRB v McGahey,233 172d 406, 412-413 (CA 5), enfg asmodified 111 NLRB 1162J0N.L.R.B v Great Dane Trailers,388 U S 26, 34, 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould get rid of him for his union activities Baletka deniedthiswas so He told him that somebody had to be placedon the second shift I credit Baletka's testimony that arequest had been made by Bates, the second-shift foreman,for a fitter, and Snell was selected because he had lessseniority than the other fitters on the first shift. ForemanMartin recommended that Snell be transferred, and ForemanBates wanted himSnell did not report for work on the second shift onWednesday, October 30, as instructed Nor did he reportfor work on Thursday, October 31, or Friday, November1He did not call in on Wednesday, but did call inon Thursday He didnot call inon Friday In his Thursdaytelephone call he notified Bates through the clerk at thereception desk that he was ill and was ill the prior Wednes-day evening Snell testified he had a muscle spasm onWednesday and did not call in because he believed thathe would be over it by the time the second shift began.Respondent had a shop rule that required an employeenot reporting for work to call in the first day he wasto be absent. As found, Snell reported for work on thesecond shift for the first time on Monday, November 4When Foreman Bates was assigning him to the work hewas to do, Baletka stopped them and asked Snell whyhe didnot call inonWednesday, October 30, when hewas to be absent, and Snell replied that he thought hewould be able to come in by the time the shift began.Baletka reminded him of the shop rule which requiredhim to call in the first day.About 10 p.m., on November 4, Snell came to Batesand told him he was punching out at 12 o'clock. Thesecond shift ended at midnight. Snell told Bates that heand Baletka had an agreement about his not working over-time.At this time neither Bates nor Baletka had askedhim to work overtime. He had learned from the otheremployees under Bates that they were working overtimeuntil 12 a m on November 5. Snell left the plant at midnightwhen the regular time for the second shift ended Headmitted he may have been the only member of Bates'crew who left. Baletka denied he had any agreement withSnell about not working overtime, and I credit his denial.On October 29, when Snell talked to Baletka about histransfer to the second shift,he told Baletka his wife workeddays, and if he worked the night shift they would notbe able to see each other Baletka said the transfer wasnot necessarily a permanent thing, and if it worked anundue hardship on him he would bring him back to thefirst shiftThis was not an agreement that Snell did nothave to work overtime For the year prior to November4, Snell refused to work overtime on weekends at straight-time rates to make up time lost during the week by hisattendance at bargaining sessions.Snell's announcementto Bates at 10 p.m. on November 4 that he was punchingout at midnight,in these circumstances,was a refusalto work overtimeSnell told Bates in this conversation that he thoughtRespondent was going to get rid of him and Baletka,that he heard a rumor to that effect over the weekendBates would get rid of him, and they would get rid ofBates. Snell also said that he would be doing him a favorby firing him, that he could not make a living workingforRespondent, and his wife had to help him makinga living for them. Snell was bothered by his wife workingwhen he was off, and by his working when she was offMoats visited Respondent's plant about 5 minutes beforemidnight on November 4, when the regular time for thesecond shift endedHe walked to where Foreman Bateswas standing, and asked him how things were going. Batesanswered that things were running smoothly As the whistleblew, Snell walked by, on his way out to an exit fromthe plantMoats said to Bates that everybody else wasworking "on this hot job," and asked why Snell was notworking. Bates replied that Snell told him that he andBaletka had an agreement that he did not have to workovertime, and Moats said ` o.k " As previously stated,Balet-ka did not have such an agreement with him. Bates saidtoMoats that he had heard that he and Baletka wereto be run off, and when Moats asked him who told him,he said that Snell did, and that he considered him aresponsible personMoats replied to Bates that if he wasto be run off he would be the first to hear of itMoats, Haygood, and Baletka had a conversation duringthe first shift on November 5, about Snell, as a resultofMoats' conversation with Bates at the end of regularor straight time on the second shift on November 4. Theydecided to talk to Snell, and Moats decided he wouldbe the one to do the talking Moats asked Baletka tobring Snell to the office when he reported for the secondshiftMoats testified that if Snell had the right attitude,the intention was to reprimand him, possibly give hima day or two off, and forget the matter I have no reasonto discredit this testimonyBaletka brought Snell to theoffice at the beginning of the second shift on November5, 1968Moats was there and Haygood came in Duringthe conversation between Moats and Snell,Bateswas calledin and remained for the rest of the conversation.Moats opened the conversation by saying that severalthings had happened, and he wanted to straighten themout.He asked Snell why he did not telephone the plantonWednesday, October 30, when he did not intend toreport for the second shift. Snell replied that he was sick,and was not near a telephone. He asked him about notcalling on Thursday, and Snell did not answer He beganto ask about Friday, but has informed that Snell calledin on Friday. He asked Snell what he should do aboutthis situationThere was a plant rule that an employeenot intending to report for work should call in the firstday. Failure to call made him subject to discipline, includingdischarge. Snell answered that that was his problem. Moatsasked why he was talking to employee Buck at 3 p.m.,on November 4. The first shift had 30minutes to run,and Snell who was reporting for the second shift shouldnot have been in the working area of the plant until3 25 p.m He talked to Buck for 5 minutes Snell repliedthat he was passing, Buck stopped him and they passedthe niceties of the day, Moats said this was the reasonthe plant was running inefficiently and losing $50,000 amonth. Snell said it was Moats'problem.Moats askedhim if he told Bates he was not going to work overtime,and Snell said he did not refuse to work overtime Haygoodbrought Bates in, at Moats'instruction,and Bates saidhe did refuseMoats asked him if he was going to work BAYPORT FABRICATING, INCthat night and Snell said he did not know, that he wouldlethim know later. Snell asked him if he asked Batesto fire him, and Snell denied he had Bates said he did,and then Snell said he told Bates that he could not makea living outthere, and his wife had tomake a livingfor them, and that he would be doing him a favor byfiring himMoats next asked him if he intimidated oneof the foremen by telling him he and Baletka were goingto be fired. Snell denied he intimidated a foreman, buthe admitted he told Bates that he and Baletka wouldbe fired within 2 weeks. Snell said that he had hearda rumor about the firings on the telephoneMoats askedhim if he thought it was "the best thing" to pass sucha rumor around, and he said he thought it was, andasked Moats if he would not want to know about a rumorgoing around about him Snell said he did not want tohear a rumor, that if someone had something to say,he would like them to say it to his face. Moats deniedthat he, as Snell testified, said he would like to get hishands on those spreading such a rumor. I credit Moats'denialMoats asked Snell what he should do about him,and Snell replied it was his problem, and that as faras he was concerned he could do anything he pleasedMoats replied that with his attitude there was only onething to do and that was to fire him Moats then startedto state the reasons why he was being discharged. Hesaid that Snell did not call in on Wednesday when heshould haveAs he was about to list the others Snellsaid that all he needed was one reasonMoats said hewould list them all He then listed Snell's talking to Buckon November 4, telling Bates on November 4 that heand Baletka were going to be fired, asking Bates to firehim, refusing to work overtime, and refusing to give ananswer as to whether he would work overtime. Moatsthen said to Snell that he was terminated and Haygoodwould get his check. It was about 3:45 p.m Snell startedfor the door of the office and, when about halfway there,turned and said to Moats in earthy terms that Moatshad been trying to get him since he took over the plant,and he would welcome a fistfight with him if he steppedoutside with him. Snell turned to Baletka, and addressinghim by his last name and an obscene adjective prefix,invited him to engage in the same type of confrontationMoats said in the same earthy terms Snell used that hecould get him by reaching over and using the telephone.He was referring to communicating with the plant guardsor the outside police. He then said to Snell that the bestthing he could do was to sit out in the lobby and waitfor his check Snell left the office, and Haygood obtainedhis check for himIt is not for me to decide whether I would have dischargedSnell for his attitude in the conversation of November5against the background of his conduct for which hewas reprimanded from July 20 to November 4, 1968, andfor his conduct during the second shift of November 4,1968 Snell's conduct, and his arrogance during the Novem-ber 5 conversation, provided adequate business or economicreasons for his discharge, absent a discriminatory motive.It is for me to decide whether the evidence of recordcontains substantial evidence of a discriminatory motivebehind the discharge537General Counsel argues that a discriminatory motivebehind the discharge is shown by the discharges of Hill,Baker, and Eggleston, the alleged derogatory things Baletkasaid about Snell, and Baletka's alleged order given to Hillto discharge Snell, in the July 20, 1968, supervisors' meeting,the alleged intimidating conversation Moats had with Snellin the latter part of September or early October 1968;the alleged threat of physical punishmentMoats madeagainst anonymous spreaders of rumors that Foreman Batesand Baletka were to be fired, and Bates' alleged statementto Snell in their November 4 conversation that he feltthat Respondent transferred Snell to the second shift withthe hope that he would get rid of him.Ihave found in this decision that there is no substantialevidence before me that Respondent discharged Hill, Baker,or Eggleston for any discriminatory motive violative oftheAct I have refused to credit the testimony of Hillthat in the supervisors' meeting of July 20, Baletka madederogatory statements about Snell and ordered Hill to dis-charge Snell, and have credited Baletka's denial that hemade the statements or gave the order. I have refusedto credit the testimony of rank-and-file employee Whitethat Baletka threatened Baker, Eggleston, and Snell withreprisals for their union activity, and have credited Baletka'sdenial that he made these threatsBoth Snell and Moats gave testimony about the conversa-tion they had in late September or early October 1968.The testimony discloses that the conversation consistedof two parts. The first part dealt with inquiries beingmade by President Krzesienski about Moats' family, andMoats' fear that some injury to his family was being contem-plated by the Union, and Moats' threats of physical retalia-tion to Snell and Hernandez, as ones representing theUnion who were closest to him, and to other representativesof the Union, including Krzesienski, for any injury doneto his family, and Snell's reply to the threats, and hisoffer in the conversation to engage in physical combatwithMoats of the type that Moats said he would engagein if the injury to his family occurred The testimonyisset out, in appendix It is not necessary to repeat itMoats was apprised of the inquiries by Carl Hanel, awelder employed by Houston Fabricating and a friendof both Moats and Krzesienski. Since Moats' testimonyis hearsay, although corroborated to some extent by Krzes-ienski, I credit Krzesienski's testimonyAt the time, Moatstalked to Snell he had heard only what Hanel told himAs he was a young father of small children, and as theinquiries could be construed to be the forerunner of harmto his family,Moats could not be expected to have theobjectivity at the time he talked to Snell that the counselfor General Counsel argues he should have had His emo-tional condition was not unreasonable in view of the circum-stancesThe threat he made could be expected from aperson in Moats' emotional condition It is excusable Itherefore, find no evidence adverse to Respondent in thefirstpart of the conversation Since Snell's offer to giveMoats a physical beating followed the threat by Moatsto give him and the other union representatives a physicalbeating if his family was harmed, I do not find Snell'soffer as evidence mitigating any remedy against Respondentif one is called for by the other evidence. Snell told Moats 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Union was looking for his background. This expla-nation could not be expected to satisfy anyone in Moats'emotional conditionApparently, Snell believed that alltheUnion wanted was his background, and was angryatMoats' thinking otherwise. It could be argued that Snellshould have had more understanding But it can also beargued that Snell is a young man with the impetuousnessof the young and, like Moats, is lacking in the maturitythat comes with age.In regard to the second part of the conversation, Ifind that Snell initiated it, and thatMoats, because ofthe emotional condition he was in, cannot be held accounta-ble for what he said in reply to Snell's statements tohim about the bargaining going on between the Unionand Respondent To do so would make the Respondenta victim of entrapment. In any event, I credit Moats'testimony that in response to Snell's question why he didnot attend the bargaining sessions he said he did not havetime, and had capable people handle the matter for himI find no evidence of bad-faith bargaining or animus againstBaker, Eggleston, or Snell in this statement. Nelson Wall,the secretary of Respondent, and V. Scott Kneese, Respond-ent's attorney, were assigned the responsibility of bargainingwith Respondent. They attended all the sessions. No evi-dence of any impropriety in their bargaining was evensuggested. I am in accord with Moats' testimony thatas the president of Respondent, a new ownership thathad lost considerable money under the prior owner, hispresence was required elsewhere. A contract which Moatspersonally negotiatedwould hardly be worth much ifRespondent could not be placed on a business basis thatwould bring about a financial condition which permittedthe parties to enjoy the benefits of the collective-bargainingcontract. I creditMoats' denial that he did not say hehad not read the Union's contract proposal. Moats testifiedthat he discussed the Union's proposal with his representa-tives, and Respondent made contract proposals that wouldcostRespondent considerable additional money. I creditMoats' denial that he said anything about Snell havinga short paycheck. I credit Moats' denial that he said anythingthat related to pay increases or refusing to sign a contract.Respondent's participation in bargaining and willingnessto bargain support Moats' denial. I find that Moats didnot say that if Snell remained at the plant instead ofattending the bargaining sessions they could have workedout something between them for Snell's benefitMoatstestified that he did not have to bribe anybody. Respondent'swillingness to bargain collectively, and its bargaining collec-tively, supports this finding.IcreditMoats' denial that he did not say to Snellin the November 5, conversation that he did not liketo hear rumors over the telephone but would like to havethe person spreading the rumor in his presence so hecould get his hands on him. I credit his testimony hesaid that if he was to be fired, and a person knew aboutit,he would want that person to tell him about it Ido not credit Snell's testimony that Bates said he believedthatMartin was transferred to the night shift hoping hewould get rid of him. I credit Baletka's testimony thatBates told Baletka he wanted him, that Foreman Martinrecommended the transfer, that Bates requested a fitter,and that Snell had the least seniority of the junior fitterson the first shift.General Counsel argues that Moats' testimony aboutthis conversation should not be credited because he deniedto him when he investigated the charge in the case thathe had a conversation with Snell in the latter part ofSeptember or early October. Moats testified in a forthrightmanner under oath at the hearing about this conversationThe hearing is the place where testimony is givenMoatstestified that he considered the conversation to be a personalmatter involving his family, and not one involving theissues in the case. He did not consider the part whereSnell attempted to involve him in a discussion about theUnion to be a part of the conversation. He also testifiedthat he was afraid of Tilley, the counsel for General Counsel.He said he was afraid of all "Feds." There is no showingthatMoats was told he could contact his attorney andhave him present during the interview The subject ofthe conversation was highly sensitive, and Moats said thingsin the conversation he wished he did not say, and wouldnot have said if he had not been in the emotional conditionhe was in There is a reasonable basis for his thinkingthat what took place in the conversation was not relevantto the issues involved in the case I find Moats' credibilityto be equal to that of Snell. As I have evaluated Snell'stestimony, I have evaluated Moats' testimony in contest,and in accordance with his demeanor as a witnessOn the above findings, I conclude and find that thepreponderance of the evidence on the record as a wholedoes not support the allegations of the complaint thatSnell was discharged for a discriminatory motive violativeof the Act.The evidence relating to Respondent's alleged failurefor a discriminatory motive to give Eggleston the opportuni-ty to work overtime when he returned from a vacationon August 19, 1968, in contrast to his working 10 to20 hours' overtime before he left on his vacation, andthe evidence relating to Respondent's alleged discriminatorydischarge of Eggleston on September 24, 1968, are setout in section III, D, 6, of this Decision The evidenceincludes Respondent's defense as well as the evidence insupport of the allegations that Respondent engaged in dis-criminatory conduct. The evidence discloses that eventhough Eggleston worked 10 to 20 hours a week overtimeprior to his vacation which ended August 19, he wasbehind in his work. The overtime included weekend worktomake up regular time lost during the week by hispresence at the collective-bargaining sessions as a memberof the employees' bargaining committee Respondent hadto send the unfinished work to a machine shop after Eggle-ston went on vacation. Respondent's testimony that it wasfinished promptly by the machine shop and returned toRespondent is unrebutted.The record does not show that Eggleston reached anunderstanding with Respondent about his unfinished workbefore leaving on vacation or even contacted managementabout it. Eggleston was the only machinist employed byRespondent and Respondent had to make an arrangementwith a machine shop to do the unfinished work assignedto Eggleston It is apparent that Respondent was displeasedby the cavalier conduct of Eggleston The Act does not BAYPORT FABRICATING, INCrequire an employer to operate a business in a competitiveindustryas a social institutionrather thanas a mediumformaking and merchandising products to bring a returnthatwill cover costs, including labor costs, and providea profit.When Eggleston returned he started to workovertime and worked overtime 2 hours. Then the overtimeceased I find that Vanderhider, Eggleston's foreman, wasinstructed by Baletka, Haygood, or Moats not to ask Eggle-ston to work overtime, that is to work hours beyondthe regular workhours from Monday through Friday. WhenEggleston asked Vanderhider for the reason he was notpermitted to work overtime, Vanderhider said he no longerhad control of assigning overtime Respondent apparentlybegan a working arrangement with the machine shop tohandle the machinist's work not taken care of by Egglestonafter it engaged it to handle the work left by Egglestonwhen he left on vacation, and received it back promptlyin a finished condition. It could be sure that the workwould be done promptly, and Respondent would not haveto be concerned with Eggleston working overtime hours,but still not completing the workWhen Eggleston resumedworking after returning from vacation, work done by himwas behind schedule, and the objects he was to workon began piling up around his machineThe lack of opportunity to work overtime and to earnthe additional compensation it provided bothered Eggleston.This is apparent from the evidence, including the demeanorof Eggleston as a witness He did not exercise the carehe could have exercised when he began machining theflange on September18.Theflange was not secured inthe lathe so that it would be rigid and not vibrateWhenhe started the lathe, and the flange vibrated, all he didwas to reduce the speed of the machine The applicationof the tool by which the finish is obtained when appliedto the revolving flange caused a chattering because theflange was vibrating.Moats heard the chattering and sawthe machine was not operating properly, when he walkeddown the aisle on a routine observation to watch theoperation of the machines in an effort to improve thequality of machine operations as well as other plant opera-tions.He asked Vanderhider what was wrong, and askedHaygood to check it out. Haygood and Baletka consultedVanderhider, and came to Eggleston'smachine and watchedthe work and looked at the flange. Baletka told Egglestonthe finish was rough and the job was taking too long.The job should have taken 1-1/2 hours at the most, andhad taken 3 hours by the end of Eggleston's workdayon September 18, and was still unfinished. Moreover, theapplication of the finishing tool to the vibrating flangehad left the flange with pock marks and holes.Vanderhider, according to Eggleston, did not reprimandhim, but told him that if anyone knew how to handlethe problem he did. Haygood and Baletka thought otherwiseIfind their decision that the matter should be discussedwith Eggleston to be reasonableHowever, they reachedthisdecision only after a conference on the evening ofSeptember 18, in which Haygood,Baletka, and the outsidemachine shop operator participated Photographs of theflange were taken in connection with their considerationof the problem. Respondent wanted to be sure the reprimandwas justified. Eggleston was a member of the employees'539bargaining committee,and the Union had filed a chargealleging that Baker was discriminatonly discharged Theconsensus was that the flange was set up wrong in themachine. Haygood asked what could be done to remedyit,and Baletka said a piece of pipe could be tack weldedto the back of the flange to hold it rigid while it wasbeing machinedIn the conversation Haygood had with Eggleston onthe morning of September 19, in the presence of Baletka,he talked to Eggleston about the condition of the flangeand the way it was machined. They agreed that the flangevibrated in the lathe, and there was chattering when thefinishing toolwas applied to the vibrating flange, andthat the job should have been finished in an hour anda half instead of being unfinished after 3 hours. It isundisputed that both were aware of the condition of theflange. Haygood at this time believed it could be salvagedby proper machining.Haygood asked Eggleston how longhe had been a machinist and he answered 15 years, andasked whether he considered himself a machinist and heanswered that he did Haygood told him he should haveknown better than to have run the machine the way hedid,and to have permitted the damage -to the flange.He told him he should have come to his supervisors whenhe say he had a problem, that they were the expertsHe instructed Eggleston to find out from Baletka whatto do to stop the vibration and the chattering.Baletkatold him that a piece of pipe should be tack welded tothe back of the flange. Vanderhider had this done. Thenthe flange did not vibrate when machined,but after themachining it was below the tolerance allowed due to thepreviousmachining, and had to be scrapped Egglestontestified at first that the flange became warped as a resultof the tack welding of the pipe on it, but later testifiedthat it did not warp, but had to be scrapped anywayIconsider the reprimand to have been reasonable, andjustified by Eggleston's failure to machine the flange proper-ly.Eggleston testified he told Vanderhider that T-nutswere required to reinforce the chucks in holding the flangerigid in the machine, and told the same thing to Haygoodin the conversation he had with him on September 19.Haygood denied Eggleston said anything about T-nuts.Whether reference was made to T-nuts is immaterial. Theevidence shows that Eggleston continued machining theflange after he was aware of the vibration and chattering,and the damage being done to the flange, and the timethe job was taking Haygood's complaint was that Egglestonfailed to consult his supervisors when he found the jobwas going wrong, instead of continuing the machiningand aggravating the original damage. Baletka could havetold him what the remedy was if he had been consultedand had an opportunity to consider the problem. Thefact that Baletka and Haygood looked at Eggleston's workand the condition of the flange, after Moats noticed theway Eggleston was doing the work, did not absolve Egglestonof the responsibility he had to avoid the damage, andthe undue length of time on the job, or justify a transferof the responsibility to RespondentHaygood denied thathe said to Eggleston that the work was piling up aroundhis machine,and that he could attend the bargaining sessionsif he felt he had to do so, but Respondent was not going 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have more than one machinist even though there wasanother employee who could operate the engine lathe ashe was needed elsewhere. Haygood testified that he saidonly that Eggleston's production was low I find no needto pass on this credibility issue. I find no evidence ofdiscriminatory motive in the statement allegedly made byHaygood in the context of this case.It is clear from the oral testimony and Eggleston's demean-or that Eggleston resented the reprimand he received fromHaygood. He testified that on Friday, September 20, afterthe flange was scrapped and he was given another jobby Vanderhider, Moats watched him working and talkedtoVanderhider. He admitted, however, that Vanderhidertold him that Moats merely asked him what job he wasworking on. On September 20, Eggleston asked Vanderhiderfor a job recommendation he could use in seeking otheremployment, and Vanderhider said he would give himone but could not do so at that time I credit ForemanWilliamson's testimony that on Wednesday, September 18,or Thursday, September 19, Eggleston said he would havequit the job long before if it had not been for his involvementwith the Union Toward the end of the first shift at 3.30p m., on Friday, September 20, Eggleston obtained a writtenpermit from Vanderhider to take his fan from the plant.This fan had a 30-inch diameter, and rested on a stand5 feet in height with a large flange for a base. It wassomething one did not carry around with him like a lunch-box.Eggleston used the fan when he was working, andhad it chain locked so it could not be moved. At theclose of the shift Eggleston proceeded to clock alley topunch out. He had his fan with him This area of theplant was close to the restroom Foreman Mike Carr hadreceived the paychecks for himself and the four employeeswho worked under him in the maintenance departmentand was on the way to that department from the workareaproper to distribute the checks Eggleston and Carrwalked along together. They had had many conversationsin the past I credit Carr's testimony that Eggleston wascomplaining, and said, "Now they are bringing the checksout late." The checks had been late. I also credit Carr'stestimony that Eggleston said he was quitting the "f--king" place. Eggleston went through the exit with hisfan after giving the permit Vanderhider gave him to theguardHe did not bring with him a toolbox containing70 to 90 pounds of tools which he kept locked near hiswork station.On Saturday morning, September 21, 1968, ForemanMike Carr reported to Baletka that at the close of thefirst shift on September 20, Eggleston told him he wasquitting.Foreman Vanderhider reported to Baletka thatEggleston had asked him for a recommendation for usein looking for another job. Haygood received the gateguard's report on Saturday morning, September 21, ofwhat happened at the gate on September 20. It was reportedthatEggleston left with his fan. The pass for the fanwhich Vanderhider gave Eggleston was attached to thereport.Haygood asked Baletka about Eggleston taking hisfan home. Baletka told him that Eggleston told Mike Carrhe was quitting at the close of the business on Friday,and had asked Vanderhider for a job recommendation.Haygood talked to Mike Carr, and the latter told HaygoodthatEggleston said he was quitting. A quit notice wasplaced in Eggleston's file. In response to Haygood's requestof Carr on September 21, that he reduce to writing whatEggleston said on September 20, Carr made a writtenmemorandum the following Wednesday, September 25, ofwhat occurredHe stated therein that Eggleston said hewas quitting. On Monday, September 23, Eggleston sentword by employee Garza that he was ill. Garza rodeto and from the plant with Eggleston before and afterthe first shiftThe notice from Eggleston by Garza wasreceived in the plant in the morning I find, however,thatHaygood did not receive this information until latein the afternoon. Prior to this notice, arrangements hadbeen made with the machine shop to do Eggleston's unfin-ishedwork,with the exception of placing a finish onabout 40 flanges They were not needed for 30 days Thematerial to be worked on which was around Eggleston'smachine had been picked up by the machine shop beforeHaygood received notice that Eggleston had called inEggleston reported for work on the first shift, Tuesdaymorning, September 24. He was at his machine when Van-derhider saw him Vanderhider said to him that he heardhe quit, and replied he had not. Vanderhider gave a workassignment, and he was working at it about 7:30 a.m.when Baletka and Haygood came to his machine Baletkasaid he heard he quit, and Eggleston denied he had. Haygoodsaid he quit Eggleston denied he had, and Haygood saidhe had, and asked him to get his tools and leave Baletkasaid to him that when you quit, you quit Later thatmorning when Eggleston went to Vanderhider's office toreturn his tool checks, he again told Haygood he didnot quit. Haygood replied that when an employee askshis foreman for a job recommendation for another job,carries his personal property out of the plant, and sayshe quit, that as far as he was concerned he quit Egglestonsaid he had lost his temper, but was not senous. Haygoodsaid it was too late, that his work had been sent out.At this time, Baletka said that he had bad mouthed thecompany when he was leaving Friday, and gave it a badtimeGeneral Counsel argues that he did not quit, that hemerely said he ought to quit. President Moats testifiedthat Eggleston was a good machinist, but quit. There isno evidence that Moats participated in the events thatresulted in the end of Eggleston's employmentGeneralCounsel represents that, as Eggleston testified, Egglestontook the fan home because his window air-conditioningunit had broken down Eggleston testified he had a stomachvirus onMonday, September 23. On cross-examination,Carr testified that he did not tell Haygood what actualwords Eggleston used on Friday, September 20, until theday, September 25, he made a memorandum of what hesaid. In the memorandum he stated that Eggleston saidhe was quitting, but made no reference to any swear wordthat Eggleston used to describe the place he was quittingBut on direct examination he testified that Eggleston saidhe was quitting the "f--king" place. Moreover Baletka saidthat was what Carr told him, and what he told HaygoodHaygood testified that Carr told him that Eggleston saidhe quit, and used the earthy obscene word to describethe place he was quitting. The General Counsel then argues BAYPORT FABRICATING, INCthat in view of the conflict between Carr's testimony oncross with his testimony on direct, the words of his memo-randum, and the testimony of Baletka and Haygood, Eggle-ston's testimony and not Carr's should be credited. Namely,that he said he ought to quit the "damn" placeHowever, I am presuaded that Carr's testimony on directshould be credited. It is corroborated by the testimonyof Baletka and Haygood I credit Carr's statement thatinwriting the memorandum he was reluctant to includeswear or obscene words on paper that he would disclosein an oral statement or oral testimony The variation betweenCarr's testimony on cross from his testimony on directinmy opinion was accomplished by the skill of the cross-examiner The testimony of Carr on both direct and cross,and the corroborating testimony of Baletka and Haygood,is that Eggleston said he was quitting. It does not matterwhether he described it as a "damn" place or used amore earthy term to describe the place. I credit Carr'stestimony that many times in the past Eggleston had saidto him he ought to quit, and he finally said to Egglestonthat is he thought he could do better elsewhere he oughtto quit, and Eggleston admitted later that he may havebeen overdoing it In these circumstances, the words "Iought to quit," as between Eggleston and Carr, had becomean "old saw," anditisunlikely that Eggleston repeatedthem on this occasion I do not consider Eggleston's failureto take his tools with him on Friday as well as the fanas showing he did not intend to quit The fan had a5-foot stand and a 30-inch blade It was about all hecould take He could not have taken the 70 to 90 poundsof tools in addition to the fanI consider the decision of Respondent on or about August19,not to request Eggleston to work overtime to be asilent reprimand, but, under the circumstances, given forbusiness or economic reasons. I consider the reprimandof September 19 to have been given for business or economicreasons. I do not find in the record substantial evidenceof a discriminatory motive behind either reprimand. Tohold, on this state of the record, that Eggleston tookthe fan home on September 19, only because of a breakdownin his window air-conditioning unit at home, without moreevidence than his mere statement that this was so, wouldput a premium on the incredulous, and represent thata happenstance or coincidence occurs much more frequentlythan it actually does Eggleston could well have had astomach upset on Monday due to nervoustension ansingfrom the realization of what he had done on Friday Eggle-ston quit on Friday, September 20, and over the weekendchanged his mind and decided he did not want to quit,and returned to his job on Tuesday. Respondent, however,on Saturday, September 21, took him at his word It decidedto go along with his decision of Fnday Obviously, Respond-ent wasnot displeased by it. There is no substantial evidencethat for a discriminatory motive Respondent provokedEggleston into quitting, and his quitting amounted to aconstructive discharge when Respondent did not rehirehim on Tuesday Thereis no substantialevidence of unionanimusby RespondentagainstEggleston that requiredRespondent, on Tuesday, September 24, to overlook Eggle-ston's decision on Fnday to quit, and the manner in whichhe gave notice he was quitting, and his pretextual conduct541on Tuesday, September 24, to cover up his quitting andthe notice of it, and reemploy him Respondent did notviolate Section 8(a)(3) or (1) with respect to Eggleston."The evidence relating to the decision by Respondenton September 20, not to rehire Thomas to replace Rodriguez,the night maintenance man who resigned on that date,is set outsupra,Sec III, D, 7. General Counsel contendsthat Thomas was not rehired because the Union filed 8(a)(3)charges against Respondent for its alleged discharge ofThomas on July 26, 1968 Prior to September 20, Thomashad worked as a trainee maintenance man, and had beenlaidoff in a reduction in force, and had been rehiredlateras anautomobile mechanicHe was laid off againon July 26, 1968.Shortly after it took over from Shaffer, Respondentreduced the number of company operated automobiles from13 to 2, and had the two remaining automobiles servicedby a garage except for minor things such as changingspark plugs. On July 26, 1968, Respondent was laid offThe layoff was part of a general reduction in force thatincludedmany administrative as well as production andmaintenance employees. Obviously, there was no need fora full-time automobile mechanic. Thomas' layoff, on itsface,was for business or economic reasons No evidenceispresent in the record that Thomas was a member ofthe Union, or engagedin unionactivity. The Union allegedthatThomas' layoff was discriminatory in its omnibuscharge of September 3, 1968, but struck this allegationfrom the charge on November 4, 1968. From the evidence,it is apparent that Thomas knew the layoff was for businessor economic reasons, and the Union had no basis foralleging in its September 3 charge that the layoff on July26, 1968, was discriminatory.When Rodriguez resigned on September 20, ForemanCarr, themaintenanceforeman, telephoned Thomas at theplace he was working, and told him he might have ajob for him He told him what the wages and hours ofwork, including overtime, were Thomas came to the plantshortly afterwards and talked to Carr. Between the timeCarr first talked to Thomas and the second talk at theplant,Carr talked to Baletka and then to Haygood abouthiring a replacement for Rodriguez. Haygood discussedwith Carr the need for amaintenance man onthe secondshift,and decided that one would not be hired for atime soRespondent could see if it could do without one.Carr had a company car, and was told he should beon hand to handle maintenance problems on the nightshift if any occurred. Carr testified on February 6, 1969,that amaintenanceman for the second shift had notbeen hired, and that he had gone to the plant three tosix times,and on one or two occasions had sent the daymaintenance manThomas testified that when Carr talked to him the secondtime on September 20, Carr said that someone in theoffice said to him that Thomas could not be rehired becausehe hada lawsuit againstRespondent. Foreman Carr deniedhe made any reference to a lawsuit or the filing of chargesin the second conversationHe testified he said that" Cargill, NutrenaMillsDivision, 172 NLRB No 24 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent was going to try to get along withouta mainte-nanceman for a while. Haygood denied that he madeany reference to a lawsuit or the filing of charges inhis conversation with Carr about replacing Rodriguez. Onevaluation of the oral testimony of Thomas, Carr, andHaygood, and their demeanoras witnessesI credit ForemanCarr and Haygood, and do not credit Thomas. On thisevidence I find no violation of Section 8(a)(4) or (1) oftheActAssumingarguendo,and contrary to my ruling,thatCarr did say to Thomas he could not be rehiredbecause he had a lawsuit against Respondent, and refusedto rehire him for that reason, I would not find that inthese particular circumstances Respondent violated Section8(a)(4) or (1) by such a statement or by a refusal torehireThomas because a charge had been filed by theUnion It was known to Thomas that he was laid offfor a business or economic reason, and not for a discrimina-tory reason. The Union had no basis foralleging in itsSeptember 3 charge that Thomas was discriminatorily dis-charged It struck this allegation from the charge on Novem-ber 4 There is no evidence that Thomas was a memberof the Union or engagedin unionactivity.The Unionhad knowledge that there was a general reduction in forceabout this time. The objective of the September 3 chargeinsofar as it referred to Thomas was obviously to harassRespondent by invoking the precesses of the BoardagainstRespondent for its doing something it had a right to do.To hold that Respondent in these circumstances violatedthe Act by a refusal to rehire Thomas for filing charges,and because it stated it would not rehire him for thisreason,would be to place a premium on the abuse ofthe Board's processes, and to invite this abuse as reprisalagainstan employer for doing something it has a legalright to doOn the above evidence, and my findings thereon, I con-clude and find that the preponderence of the evidenceon the record as a whole does not support the allegationof the complaint that Respondent engaged in conduct viola-tive of Section 8(a)(5) and (1) of the Act.In sum,for the above reasons, findings, and conclusions,I conclude and find that the preponderence of the evidenceon the record as a whole does not support the allegationsof the complaint that Respondent violated Section8(a)(1),(3), (4), and (5) of the Act.CONCLUSIONS OF LAW1.Respondent Bayport Fabricating,Inc., is engaged incommerce within the meaning of Section2(6) and (7)of theAct, and Sheet Metal Workers'International Associa-tion,Local Union No. 54, AFL-CIO,is a labor organizationwithin the neaning ofthe Act.2Respondent did not interfere with,coerce, or restrainemployees in violation of Section 8(a)(1) ofthe Act.3.Respondent did not discriminate against employeesBaker,Snell, and Eggleston to discourage membership inthe above Union in violation of Section 8(a)(3) and (1)of the Act4.Respondent did not interfere with, coerce, orrestrainemployeesin violationof Section 8(a)(1) of the Act withrespect to rights guaranteed them in Secticn 7 of the Actby discharging Foreman Hill5Respondent did not violate Section 8(a)(1) or (4)of the Act in connection with its decision not to rehireformer employee Thomas6.Respondent did not refuse to bargain with the aboveUnion, the certified bargaining representative of Respond-ent'sproduction and maintenance employees, in violationof Section 8(a) (5) of the Act by rejecting the collective-bargainingprinciple by interference with, and coercion,or restraint of employees with respect to their rights underSection 7 of the Act, by discriminating against employeesto discourage membership in the aboveunion,or by discrimi-nating againstan employee because the above Union filedcharges under the Act against Respondent on his behalf.7.The complaint should be dismissed in its entirety.RECOMMENDED ORDERIt is recommended that the Board issue an order dismiss-ing the complaintagainstRespondent Bayport Fabricating,Inc.APPENDIXThis appendix contains the testimony of Snell and Moatsregarding Moats' alleged threat to get hold of Snell.Snell testified that in the latter part of September duringthe first shift,Moats had called him to his office andsaid to him it looked like he was running the show (Bakerand Eggleston were no longer on the payroll.), and thensaid that Krzesienski had been inquiring about his family,and he did not want his family harmed. Krzesienski ispresident of the Union. He was at the council table whenSnell and Moats testified about this incident. Snell repliedthatKrzesienski believedMoats had formerly lived in thearea where he lived, and that he knew him through littleleague baseball, that Moats' name came up, and Krzesien-ski'swife had made inquiries. Moats said he did not wantany dirty fighting, that if Krzesienski wanted to fight dirtyhe had a million dollars, and a lot could be done withthatmoney Snell said he probably could do a lot withitMoats said that if anything happened to his familyhe was going to get hold of somebody, and Snell wouldprobably be the first since he was the closest one. Moatssaid he had done the type of work Snell was doing, thathe used to be a roughneck, and liked to fight, drink beer andengage in sexual relations. Snell used the four letter wordthat describes this last activity, and which he said Moatsused. Snell replied to Moats by saying he had not been aroughneck, but that he fought, drank and did the otherthingMoats said he did, and not to let anything hold himback from trying to get hold of him. Moats said he beat agood man out when he bought Respondent, that Murphy ofMurphy Industries wanted in badly, but he decided hewanted it and flew out to California (the location of theprincipal office of Shaffer) and bought it, that he hadanother place (Houston Fabricating Company) that paidhim five hundred thousand dollars a year, but that he couldonly get fifty thousand dollars a year out of Respondent. BAYPORT FABRICATING,INC.543Snell testified that he and Moats discussed the proposedcollective-bargaining contract the Union and Respondentwere negotiatingHe asked Moats why he did not attendthe bargaining sessions,and Moats replied he did not havetime, and that Snell did not have the time eitherMoatssaid he drew a short paycheck the prior week and woulddraw one that week,but had he been at the plant talkingto him instead of attending the meetings, they could possiblyhave gotten something accomplished.Snell said there weresomethings in the contract the Union was requesting whichdid not cost anything,and Moats replied he did not knowwhat was in the contract,that he had not read it. Moatskept asking what he was referring to when he mentionedthings in the contract that did not cost anything. Hesaid to Moats that there were things in the contract thatcostmoney such as increases in wages, and Moats said"You will never get a contract,"that he would not signit, that his main concern was money, and as far as moneywas concerned they would not get it They discussed insur-ance as Snell was going out the door Snell testified thatat this time he referred to Moats' statement he was runningthe show, and asked him,"What about Eggleston9", andhe said,"That's hell about him quitting."In answer tohis question"Who did he tell he quit?", Moats said thathe told several guys.Moats testified that in the last part of September hewas walking th, ough Houston Fabricating,and Carl Hanel,a welder,and friend of long standing,stopped him andsaid Krzesienski was inquiring about his family.He wantedto know what kind of a car his wife drove, where hiskidswent to school,and how old they were, what hiswife was like, where she bought her groceries,and everythingabout their family and where they lived.Moats testifiedHanel said he told Krzesienski nothingMoats testifiedthat the only thing he could think of was that some foulplay was going on. When he arrived at Respondent Bayportthat day, he walked out to the shop and told Snell hewanted to talk to him in Haygood's officeMoats thentestified in regard to what he told Snell about the inquiriesKrzesienski was making about his family. Snell, accordingtoMoats, said they were trying to get a history of him.Moats' testimony corroborates the remainder of Snell'stestimony dealing with the inquiries.Krzesienski testifiedthat he believed that several years ago his boy and Moats'boy were in the same little league team or played atthe same ball park in the Cypress-Fairbanks area, thatMoats was the assistant manager of the team, and hewas also working with the management. He agreed hetalked to Carl Hanel about Moats He asked Hanel ifhe was the same Moats that lived in the area he livedin,and he said he was, and he then said he had comeup in the world since he lived in his neighborhood. Hedenied he made any inquiries about Moats'wife or hisfamily,whereMoats' children went to school or wherethey bought their groceriesHe testified that his wife mayhave made inquiries about Moats of Hanel'swife, as theyvisited each other,and his and Hanel's children playedtogether practically every day He testified that his immedi-ate reaction to inquiries by someone about his family wouldprobably be to "whip their ass "Moats affirmed Snell's testimony that Snell had askedhim why he did not come to the negotiations sessions,that he would learn a lot from them, and testified thathe replied to Snell that he did not have the time andhad capable people handle the matter for him.He deniedhe told Snell that he (Snell)did not have the time toattend the sessions eitherHe testified he first told Snellthey were not there to discuss anything about the Union,that he had brought him in there to talk about "thisKrzesienski deal."He testified that as the conversationended Snell started walking out and stopped outside thedoor and said,"Well, you guys made one mistake. Thebiggest dam mistake you made was firing Eggleston," andhe replied that"Mr. Eggleston was not fired.He quit."Moats denied that anything was said about insurance inthe conversation or than he said he had not read theUnion's contract proposal.He testified that he had readtheUnion's contract proposal,that he went over it withRespondent's representatives,including Wall, its chief nego-tiator and that Respondent had made several collective-bargaining proposalsHe denied anything was said abouta short paycheck, or not signing a contract,or pay increasesMoats admitted that he denied to Tilley, counsel forGeneral Counsel,that he had this conversation with Snell,when Tilley visited the plant and interviewed him whenhe was investigating and preparing the case for trial. Hetestified he was scared,and believed that the conversationhad nothing to do with issues in the case but involvedsomething personal At the hearing, Tilley questioned Moatsabout a part of the conversation he had with him inwhich Tilley made reference to the mounting of a Moutonlamb hanging in Moats' office,and Moats answered thata hunting lease Respondent had was stocked with theseanimals and invited Tilley to hunt on the lease. I considerthis colloquy about the animal and the lease to be purelysocial communication.Ido not consider Tilley's referenceto the lamb to be an angling for an invitation to hunton the lease, or Moats'invitation to be an offer of benefitto Tilley Obviously,Tilley was resorting to pleasant conver-sation before starting the business of the visit,namelyto question Moats about the case, and Moats was respondingin order to be cooperative Obviously,Moats' invitation touse the hunting lease was the kind of invitation that carrieson its face the notice that it is not to be accepted